           Case 21-12374-RAM      Doc 116   Filed 08/16/21   Page 1 of 69




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov

In re:                                             Chapter 11

AVENTURA HOTEL PROPERTIES, LLC,                    Case No. 21-12374-BKC-RAM
TRIPTYCH MIAMI HOLDINGS, LLC,                      Case No. 21-12375-BKC-RAM

            Debtor.                                Jointly Administered Under
____________________________________/              Case No. 21-12374-BKC-RAM

DISCLOSURE STATEMENT IN SUPPORT OF FIRST AMENDED CHAPTER 11 PLAN
              OF LIQUIDATION PROPOSED BY AVENTURA
                      HOTEL PROPERTIES, LLC


                                            GENOVESE JOBLOVE & BATTISTA, P.A.
                                            Jesus M. Suarez
                                            Fla. Bar No. 60086
                                            jsuarez@gjb-law.com
                                            John H. Genovese
                                            Fla. Bar No. 280852
                                            jgenovese@gjb-law.com
                                            Barry P. Gruher
                                            Fla. Bar No. 960993
                                            bgruher@gjb-law.com
                                            100 SE 2nd Street, 44th Floor
                                            Miami, FL 33131
                                            Telephone: (305) 349-2300
                                            Facsimile: (305) 349-2310

                                            Counsel for Debtor-in-Possession
                                            Aventura Hotel Properties, LLC

Dated: August 16, 2021
                  Case 21-12374-RAM              Doc 116       Filed 08/16/21         Page 2 of 69




                                                  DISCLAIMER

      THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IN
SUPPORT OF FIRST AMENDED CHAPTER 11 PLAN OF LIQUIDATION (“DISCLOSURE
STATEMENT”) IS INCLUDED HEREIN FOR PURPOSES OF SOLICITING ACCEPTANCES
OF THE FIRST AMENDED CHAPTER 11 PLAN OF LIQUIDATION PROPOSED BY
AVENTURA HOTEL PROPERTIES, LLC, DATED AUGUST 16, 2021 (THE “AMENDED
PLAN” or “PLAN”)1, AND MAY NOT BE RELIED UPON FOR ANY PURPOSE OTHER
THAN TO DETERMINE HOW TO VOTE ON THE PLAN. NO SOLICITATION OF VOTES
TO ACCEPT THE PLAN MAY BE MADE EXCEPT PURSUANT TO SECTION 1125 OF
TITLE 11 OF THE UNITED STATES CODE.

     THE PLAN IS SUBJECT TO THE DEBTOR SUCCESSFULLY
CONSUMMATING A SALE OF ITS PRINCIPAL ASSET, AN ACRE OF LAND IN
MIAMI DADE COUNTY, FLORIDA.       IN ORDER FOR THE DEBTOR TO
SUCCESSFULLY CONFIRM THIS PLAN AND COMPLY WITH ITS OBLIGATION TO
OBLIGATIONS TO SENIOR LENDER LV MIDTOWN, LLC UNDER THE LV
SETTLEMENT AGREEMENT, IT MUST SELL THE PROPERTY FOR AT LEAST $22
MILLION. IF THE DEBTOR IS UNABLE CLOSE ON SUCH A TRANSACTION, OR
OTHERWISE RENEGOTIATE THE TERMS OF ITS AGREEMENT WITH ITS SENIOR
LENDER, EITHER PURSUANT TO THE TERMS OF THE SALE APPROVAL ORDER
[ECF NO. 106] OR OTHERWISE, THE DEBTOR MAY INSTEAD ELECT TO SEEK
DISMISSAL OR CONVERSION OF ITS BANKRUPTCY CASE PURSUANT TO
SECTION 1112 OF THE BANKRUPTCY CODE.

      ALL CREDITORS ARE ADVISED AND ENCOURAGED TO READ THIS
DISCLOSURE STATEMENT AND THE AMENDED PLAN IN THEIR ENTIRETY BEFORE
VOTING TO ACCEPT OR REJECT THE PLAN. ALL HOLDERS OF CLAIMS SHOULD
CAREFULLY READ AND CONSIDER FULLY THE RISK FACTORS SET FORTH IN THIS
DISCLOSURE STATEMENT (“RISK FACTORS IN CONNECTION WITH THE PLAN”)
BEFORE VOTING TO ACCEPT OR REJECT THE PLAN. PLAN SUMMARIES AND
STATEMENTS MADE IN THIS DISCLOSURE STATEMENT ARE QUALIFIED IN THEIR
ENTIRETY BY REFERENCE TO THE PLAN AND THE EXHIBITS ANNEXED TO THIS
DISCLOSURE STATEMENT, INCLUDING THE DEFINITIONS OF TERMS CONTAINED
IN SUCH DOCUMENTS. ALL EXHIBITS TO THE DISCLOSURE STATEMENT ARE
INCORPORATED INTO AND ARE A PART OF THIS DISCLOSURE STATEMENT AS IF
SET FORTH IN FULL HEREIN.

     THIS DISCLOSURE STATEMENT CONTAINS A SUMMARY OF CERTAIN
PROVISIONS OF THE PLAN. ALTHOUGH THE DEBTOR BELIEVES AND HAS MADE
EVERY EFFORT TO ENSURE THAT THIS SUMMARY PROVIDES ADEQUATE
INFORMATION WITH RESPECT TO THE PLAN, IT DOES NOT PURPORT TO BE
COMPLETE AND IS QUALIFIED TO THE EXTENT IT DOES NOT SET FORTH THE
ENTIRE CONTENT OF THE PLAN. IF THERE IS ANY INCONSISTENCY BETWEEN THE
PLAN AND THE SUMMARY OF THE PLAN CONTAINED IN THIS DISCLOSURE

1
    Unless otherwise defined, capitalized terms used herein shall have the meaning ascribed to such terms in the Plan.


                                                           a
         Case 21-12374-RAM   Doc 116   Filed 08/16/21   Page 3 of 69




STATEMENT, THE PLAN SHALL CONTROL. ACCORDINGLY, EACH HOLDER OF A
CLAIM SHOULD REVIEW THE PLAN IN ITS ENTIRETY.

     THE DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH
SECTION 1125 OF THE UNITED STATES BANKRUPTCY CODE AND RULE 3016(b) OF
THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND NOT NECESSARILY IN
ACCORDANCE WITH OTHER NON-BANKRUPTCY LAW. PERSONS OR ENTITIES
TRADING IN OR OTHERWISE PURCHASING, SELLING OR TRANSFERRING CLAIMS
AGAINST OR EQUITY INTEREST IN THE DEBTOR SHOULD EVALUATE THIS
DISCLOSURE STATEMENT AND THE PLAN IN LIGHT OF THE PURPOSE FOR WHICH
IT WAS PREPARED. THIS DISCLOSURE STATEMENT SHALL NOT BE CONSTRUED TO
BE ADVICE ON THE TAX, SECURITIES OR OTHER LEGAL EFFECTS OF THE
REORGANIZATION OF ANY DEBTOR AS TO HOLDERS OF CLAIMS AGAINST OR
EQUITY INTEREST IN SUCH DEBTOR.

      AS TO ANY CONTESTED MATTERS OR OTHER ACTIONS OR THREATENED
ACTIONS, THIS DISCLOSURE STATEMENT SHALL NOT CONSTITUTE OR BE
CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY, STIPULATION OR
WAIVER, BUT RATHER AS A STATEMENT MADE IN SETTLEMENT NEGOTIATIONS.
THIS DISCLOSURE STATEMENT WILL NOT BE ADMISSIBLE IN ANY NON-
BANKRUPTCY PROCEEDING INVOLVING ANY DEBTOR OR ANY OTHER PARTY,
NOR WILL IT BE CONSTRUED TO BE CONCLUSIVE ADVICE ON THE TAX,
SECURITIES, OR OTHER LEGAL EFFECTS OF THE PLAN AS TO HOLDERS OF CLAIMS
AGAINST, OR EQUITY INTERESTS IN, ANY DEBTOR AND DEBTOR-IN-POSSESSION
IN THE CHAPTER 11 CASES.

     NO HOLDER OF A CLAIM SHOULD RELY ON ANY INFORMATION RELATING
TO ANY DEBTOR, ITS RESPECTIVE PROPERTY OR THE PLAN OTHER THAN THAT
CONTAINED IN THIS DISCLOSURE STATEMENT AND THE ATTACHED EXHIBITS.
THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE AS
OF THE DATE HEREOF UNLESS ANOTHER TIME IS SPECIFIED HEREIN, AND (I)
THERE CAN BE NO ASSURANCE THAT THE STATEMENTS CONTAINED HEREIN WILL
BE CORRECT AT ANY TIME AFTER THE DATE HEREOF, AND (II) THE DELIVERY OF
THIS DISCLOSURE STATEMENT SHALL NOT CREATE AN IMPLICATION THAT
THERE HAS BEEN NO CHANGE IN THE INFORMATION STATED SINCE THE DATE
HEREOF.

     THIS DISCLOSURE STATEMENT IS THE ONLY DOCUMENT AUTHORIZED BY
THE BANKRUPTCY COURT TO BE USED IN CONNECTION WITH THE SOLICITATION
OF VOTES ACCEPTING THE PLAN.       NO REPRESENTATIONS HAVE BEEN
AUTHORIZED BY THE BANKRUPTCY COURT CONCERNING ANY DEBTOR OR THE
PLAN, EXCEPT AS EXPLICITLY SET FORTH IN THE DISCLOSURE STATEMENT.
APPROVAL OF THIS DISCLOSURE STATEMENT BY THE BANKRUPTCY COURT DOES
NOT INDICATE THAT THE BANKRUPTCY COURT RECOMMENDS EITHER
ACCEPTANCE OR REJECTION OF THE PLAN NOR DOES SUCH APPROVAL
CONSTITUTE A DETERMINATION BY THE BANKRUPTCY COURT OF THE FAIRNESS



                                   b
         Case 21-12374-RAM   Doc 116   Filed 08/16/21   Page 4 of 69




OR MERITS OF THE PLAN OR OF THE ACCURACY OR COMPLETENESS OF THE
INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT.

    EXCEPT WHERE SPECIFICALLY NOTED, THE FINANCIAL INFORMATION
CONTAINED HEREIN HAS NOT BEEN AUDITED BY A CERTIFIED PUBLIC
ACCOUNTANT AND HAS NOT BEEN PREPARED IN ACCORDANCE WITH
ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE UNITED STATES.

      ALTHOUGH THE PROFESSIONALS EMPLOYED BY THE DEBTOR HAVE
ASSISTED IN PREPARING THIS DISCLOSURE STATEMENT BASED UPON FACTUAL
INFORMATION AND ASSUMPTIONS RESPECTING FINANCIAL, BUSINESS, AND
ACCOUNTING DATA FOUND IN THE BOOKS AND RECORDS OF THE DEBTOR, THEY
HAVE NOT INDEPENDENTLY VERIFIED SUCH INFORMATION AND MAKE NO
REPRESENTATIONS AS TO THE ACCURACY THEREOF, INCLUDING SPECIFICALLY
IN CONNECTION WITH THE INFORMATION CONTAINED IN THE WATERFALL
ANALYSIS ATTACHED TO THIS DISCLOSURE STATEMENT. THE PROFESSIONALS
EMPLOYED BY THE DEBTOR SHALL HAVE NO LIABILITY FOR THE INFORMATION
IN THIS DISCLOSURE STATEMENT OR IN THE EXHIBITS ATTACHED HERETO.

     THE DEBTOR RESERVES THE RIGHT TO OBJECT TO ANY CLAIM PRIOR TO
THE DATE ESTABLISHED BY THE BANKRUPTCY COURT. ON AND AFTER THE
EFFECTIVE DATE OF THE PLAN, THE LIQUIDATING TRUST WILL BE VESTED WITH
FULL AUTHORITY TO UNDERTAKE THE CLAIMS OBJECTION PROCESS WITH
RESPECT TO ALL CLAIMS THAT HAVE NOT BEEN PREVIOUSLY RESOLVED BY
COURT ORDER OR OTHERWISE (INCLUDING, BUT NOT LIMITED TO, GENERAL
UNSECURED CLAIMS AND THE SECURED CLAIM OF QR TRIPTYCH). THE ACTUAL
AMOUNTS OF THE DISTRIBUTIONS UNDER THE PLAN TO THE HOLDERS OF
ALLOWED GENERAL UNSECURED CLAIMS THAT ARE OBJECTED TO BY THE
DEBTOR OR THE LIQUIDATING TRUSTEE, AS THE CASE MAY BE, WILL BE
DETERMINED AFTER COMPLETION OF THE CLAIMS OBJECTION PROCESS.

      IRS CIRCULAR 230 NOTICE: TO ENSURE COMPLIANCE WITH IRS CIRCULAR
230, HOLDERS OF CLAIMS AND EQUITY INTERESTS ARE HEREBY NOTIFIED THAT:
(A) ANY DISCUSSION OF FEDERAL TAX ISSUES CONTAINED OR REFERRED TO IN
THIS DISCLOSURE STATEMENT IS NOT INTENDED OR WRITTEN TO BE USED, AND
CANNOT BE USED, BY HOLDERS OF CLAIMS OR EQUITY INTERESTS FOR THE
PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED ON THEM UNDER THE
INTERNAL REVENUE CODE; (B) SUCH DISCUSSION IS WRITTEN IN CONNECTION
WITH THE PROMOTION OR MARKETING BY THE DEBTOR OF THE TRANSACTIONS
OR MATTERS ADDRESSED HEREIN; AND (C) HOLDERS OF CLAIMS AND EQUITY
INTERESTS SHOULD SEEK ADVICE BASED ON THEIR PARTICULAR
CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.

     THIS DISCLOSURE STATEMENT WAS NOT FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR ANY STATE AUTHORITY AND NEITHER THE
SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE AUTHORITY HAS
PASSED UPON THE ACCURACY OR ADEQUACY OF THIS DISCLOSURE STATEMENT


                                   c
         Case 21-12374-RAM   Doc 116   Filed 08/16/21   Page 5 of 69




OR UPON THE MERITS OF THE PLAN. NEITHER THIS DISCLOSURE STATEMENT NOR
THE SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN CONSTITUTES AN
OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY SECURITIES IN ANY
STATE OR JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION IS NOT
AUTHORIZED.

     THIS DISCLOSURE STATEMENT MAY CONTAIN “FORWARD LOOKING
STATEMENTS” WITHIN THE MEANING OF THE PRIVATE SECURITIES LITIGATION
REFORM ACT OF 1995. SUCH STATEMENTS CONSIST OF ANY STATEMENT OTHER
THAN A RECITATION OF HISTORICAL FACT AND CAN BE IDENTIFIED BY THE USE
OF FORWARD-LOOKING TERMINOLOGY SUCH AS “MAY,” “EXPECT,”
“ANTICIPATE,” “ESTIMATE” OR “CONTINUE” OR THE NEGATIVE THEREOF OR
OTHER VARIATIONS THEREON OR COMPARABLE TERMINOLOGY. THE READER IS
CAUTIONED THAT ALL FORWARD-LOOKING STATEMENTS ARE NECESSARILY
SPECULATIVE AND THERE ARE CERTAIN RISKS AND UNCERTAINTIES THAT
COULD CAUSE ACTUAL EVENTS OR RESULTS TO DIFFER MATERIALLY FROM
THOSE REFERRED TO IN SUCH FORWARD-LOOKING STATEMENTS.

      THE DEBTOR BELIEVES THAT THE PLAN PROVIDES THE BEST POSSIBLE
RESULT FOR ALL HOLDERS OF CLAIMS AND EQUITY INTERESTS. THE DEBTOR
ALSO BELIEVES THAT THE PLAN WILL ENABLE THE DEBTOR TO ACCOMPLISH
THE OBJECTIVES OF AN ORDERLY LIQUIDATION UNDER CHAPTER 11 AND
THAT ACCEPTANCE OF THE PLAN IS IN THE BEST INTERESTS OF THE DEBTOR
AND ITS CREDITORS. THUS, IT IS THE OPINION OF THE DEBTOR THAT THE
TREATMENT OF CREDITORS AND EQUITY INTERESTS UNDER THE PLAN
CONTEMPLATE A GREATER RECOVERY THAN THAT WHICH IS LIKELY TO BE
ACHIEVED CONVERSION OF THE CHAPTER 11 CASE TO ONE UNDER CHAPTER
7 OF THE BANKRUPTCY CODE.

     IF YOU ARE ENTITLED TO VOTE TO APPROVE THE PLAN, YOU ARE
RECEIVING A BALLOT WITH YOUR NOTICE OF THIS DISCLOSURE STATEMENT.
THE DEBTOR STRONGLY URGES CREDITORS TO VOTE TO ACCEPT THE PLAN.




                                   d
                Case 21-12374-RAM                      Doc 116           Filed 08/16/21              Page 6 of 69




                                          TABLE OF CONTENTS
                           ARTICLE I
INTRODUCTION AND OVERVIEW..................................................................................... 1
   1.01       General Terms of the Amended Plan .........................................................................1
   1.02       Overview of Chapter 11 and the Plan Confirmation Process ......................................2
   1.03       Summary of Voting Requirements for Plan Confirmation ..........................................3
      (a)     In General..................................................................................................................3
      (b)     Impaired Classes Entitled to Vote ..............................................................................4
      (c)     Unimpaired Classes Deemed to Accept the Plan ........................................................4
      (d)     Voting Deadline ........................................................................................................4
      (e)     Voting Instructions ....................................................................................................4
      (f)     Ballots .......................................................................................................................4
      (g)     Additional Information ..............................................................................................4
                           ARTICLE II
THE DEBTOR’S CORPORATE HISTORY .......................................................................... 5
   2.01       The Debtor’s Corporate Structure ..............................................................................5
   2.02       The Debtor’s Business Operations .............................................................................6
   2.03       The Debtor’s Capital Structure ..................................................................................7
      (a)     The Land ...................................................................................................................7
      (b)     Debt Structure ...........................................................................................................8
      (c)     Short Term Cash Financing .......................................................................................8
   2.04       Events Leading Up to the Chapter 11 Bankruptcy Case .............................................8
      (a)     The COVID-19 Pandemic .........................................................................................8
      (b)     Pre-Bankruptcy Restructuring Efforts ........................................................................9
   2.05       The Bankruptcy Case.................................................................................................9
      (a)     Claims Asserted Against Debtor .............................................................................. 10
      (b)     The QR Triptych Litigation ..................................................................................... 11
      (c)     The Debtor’s Miscellaneous Assets ......................................................................... 12
      (d)     The LV Settlement Agreement ................................................................................ 12
      (e)     The Sale Motion and Approved Bidding Procedures ................................................ 13
                                    ARTICLE III
SUMMARY OF THE PLAN .................................................................................................. 17
   3.01       Summary ................................................................................................................. 17
   3.02       Provisions for Treatment of Unclassified Claims ..................................................... 17



                                                                     i
              Case 21-12374-RAM                      Doc 116           Filed 08/16/21             Page 7 of 69




     (a)    Administrative Claims ............................................................................................. 17
     (b)    Professional Fee Claims .......................................................................................... 18
     (c)    Priority Tax Claims ................................................................................................. 18
     (d)    Statutory Fees .......................................................................................................... 18
     (e)    Summary of Treatment of Claims, Equity Interests and Estimated Recoveries. ....... 19
     (f)    Classification of Claims and Equity Interests Under the Plan ................................... 22
                          ARTICLE IV
MEANS OF IMPLEMENTING THE AMENDED PLAN ................................................... 22
  4.01      The Debtor will Sell the Property ............................................................................ 22
  4.02      The Liquidating Trust .............................................................................................. 22
     (a)    Execution and Implementation ................................................................................ 23
     (b)    Liquidating Trust Assets .......................................................................................... 23
     (c)    Liquidating Trustee ................................................................................................. 23
     (d)    Powers of the Liquidating Trustee ........................................................................... 24
     (e)    Corporate Action ..................................................................................................... 26
     (f)    Costs and Expenses ................................................................................................. 26
     (g)    Compensation of the Liquidating Trustee ................................................................ 26
     (h)    Retention of Professionals ....................................................................................... 26
     (i)    Tax Consequences of Liquidating Trust ................................................................... 26
     (j)    Duration .................................................................................................................. 27
     (k)    Indemnification ....................................................................................................... 27
     (l)    Bond........................................................................................................................ 28
     (m)    Resignation, Death or Removal ............................................................................... 28
     (n)    Transfer of Assets Free and Clear of all Liens, Claims and Encumbrances ............... 29
                           ARTICLE V
PRESERVATION OF CAUSES OF ACTION ...................................................................... 29
  5.01      Transfer of Causes of Action ................................................................................... 29
  5.02      No Release of Any Claim or Causes of Action......................................................... 29
  5.03      Summary and Disclosure of Causes of Action ......................................................... 30
  5.04      Summary and Disclosure of Causes of Action ......................................................... 32
                           ARTICLE VI
PROVISIONS GOVERNING DISTRIBUTIONS ................................................................. 32
  6.01      Manner of Cash Payments Under the Amended Plan ............................................... 32
  6.02      Entity Making Distribution ...................................................................................... 32
  6.03      Distribution Dates.................................................................................................... 33


                                                                  ii
                 Case 21-12374-RAM                     Doc 116           Filed 08/16/21             Page 8 of 69




   6.04       Record Date for Distributions .................................................................................. 33
   6.05       Delivery of Distributions ......................................................................................... 33
   6.07       Compliance with Tax Requirements ........................................................................ 34
   6.08       No Payments of Fractional Dollars .......................................................................... 34
   6.09       Interests on Claims .................................................................................................. 35
   6.10       No Distribution in Excess of Allowed Amount of Claims ........................................ 35
   6.11       Setoff and Recoupment............................................................................................ 35
   6.12       De Minimis Distributions; Charitable Donations...................................................... 35
   6.13       Withholding of Distributions ................................................................................... 36
   6.14       Distributions in Satisfaction; Allocation .................................................................. 36
   6.15       No Distributions on Late-Filed Claims .................................................................... 36
                                          ARTICLE VII
DISPUTED CLAIMS.............................................................................................................. 36
   7.01       Resolution of Disputed Claims ................................................................................ 36
   7.02       Objection Deadline .................................................................................................. 37
   7.03       Estimation of Claims ............................................................................................... 37
   7.04       No Distributions Pending Allowance ....................................................................... 37
                         ARTICLE VIII
TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES ............... 38
   8.01       General Treatment: Rejected if not Previously Assumed.......................................... 38
   8.02       Bar to Claims Arising from Rejection, Termination or Expiration............................ 38
   8.03       Rejection of Executory Contracts and Unexpired Leases ......................................... 38
   8.04       Modifications, Amendments, Supplements, Restatements, or Other Agreements. .... 39
   8.05       Proof of Claim Based on Assumed Executory Contracts or Unexpired Leases ......... 39
   8.06       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases .............. 39
   8.07       Effect of Confirmation Order ................................................................................... 39
   8.08       Indemnification and Reimbursement ....................................................................... 39
                          ARTICLE IX
CONDITIONS PRECEDENT TO THE EFFECTIVE DATE .............................................. 40
   9.01       Conditions Precedent ............................................................................................... 40
   9.02       Waiver..................................................................................................................... 40
                            ARTICLE X
            EFFECT OF CONFIRMATION; INDEMNIFICATION,
INJUNCTIVE AND RELATED PROVISIONS .................................................................... 41
   10.01      Compromise and Settlement .................................................................................... 41
   10.02      Binding Effect ......................................................................................................... 41


                                                                   iii
               Case 21-12374-RAM                      Doc 116          Filed 08/16/21              Page 9 of 69




  10.03      Discharge of Claims ................................................................................................ 41
  10.04      Discharge of Debtor ................................................................................................ 41
  10.05      Exculpation ............................................................................................................. 42
  10.06      Limitations on Exculpation ...................................................................................... 42
  10.07      Injunction ................................................................................................................ 42
  10.08      Release of Liens ...................................................................................................... 43
                               ARTICLE XI
RETENTION OF JURISDICTION ....................................................................................... 43
                           ARTICLE XII
RISK FACTORS IN CONNECTION WITH THE AMENDED PLAN ............................... 45
  12.01      Business Risk .......................................................................................................... 45
  12.02      Bankruptcy Risk ...................................................................................................... 45
  12.03      Failure to Close on Sale of Property......................................................................... 46
  12.04      Rejection of Amended Plan ..................................................................................... 46
  12.05      No Duty to Update Disclosures................................................................................ 46
  12.06      Representations Outside the Disclosure Statement ................................................... 46
  12.07      Tax and Other Related Considerations ..................................................................... 47
                            ARTICLE XIII
MISCELLANEOUS PROVISIONS ....................................................................................... 47
  13.01      Modification of Amended Plan ................................................................................ 47
  13.02      Revocation of Amended Plan .................................................................................. 47
  13.03      Binding Effect ......................................................................................................... 47
  13.04      Successors and Assigns ........................................................................................... 48
  13.05      Governing Law ........................................................................................................ 48
  13.06      Reservation of Rights .............................................................................................. 48
  13.07      Section 1125(e) Good Faith Compliance ................................................................. 48
  13.08      Further Assurances .................................................................................................. 48
  13.09      Service of Documents .............................................................................................. 49
  13.10      Filing of Additional Documents............................................................................... 49
  13.11      No Stay of Confirmation Order................................................................................ 49
  13.12      Automatic Stay ........................................................................................................ 49
                        ARTICLE XIV
CONFIRMATION REQUIREMENTS ................................................................................. 50
  14.01      Standard to Confirm a Plan ...................................................................................... 50
     (a)     Best Interest Test ..................................................................................................... 50



                                                                  iv
               Case 21-12374-RAM                     Doc 116          Filed 08/16/21              Page 10 of 69




     (b)     Liquidation Analysis ............................................................................................... 50
     (c)     Feasibility................................................................................................................ 52
     (d)     Acceptance by Impaired Class ................................................................................. 52
                              ARTICLE XV
ALTERNATIVES TO THE PLAN ........................................................................................ 53
  15.01      Liquidation Pursuant to Chapter 7 of the Bankruptcy Code ...................................... 53
  15.02      Alternative Plan of Reorganization .......................................................................... 53
  15.03      Dismissal of the Chapter 11 Case ............................................................................ 54
                          ARTICLE XVI
CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ...................... 54
ARTICLE XVII CONCLUSION ........................................................................................... 56



                                                          EXHIBITS

EXHIBIT A         Liquidating Analysis


 THE DEBTOR HEREBY ADOPTS AND INCORPORATES EACH EXHIBIT
 ATTACHED TO THIS DISCLOSURE STATEMENT BY REFERENCE AS THOUGH
 FULLY SET FORTH HEREIN.




                                                                  v
             Case 21-12374-RAM          Doc 116       Filed 08/16/21     Page 11 of 69




                                     ARTICLE I
                             INTRODUCTION AND OVERVIEW

1.01   General Terms of the Plan

        Aventura Hotel Properties, LLC (the “Debtor”) proposes a First Amended Chapter 11 Plan
of Liquidation (and including all Plan Documents and other attachments hereto, as any of the same
may be amended from time to time, all of which are incorporated herein by reference and are a
part of, the “Plan”) dated as of August 16, 2021.

       The Amended Plan is subject to the Debtor successfully consummating a sale of its
principal asset, an acre of land in Miami Dade County, Florida. In order for the Debtor to
successfully confirm the Amended Plan and comply with its present obligations to senior
lender LV Midtown, it must sell the property for at least $22 million. If the Debtor is unable
close on such a transaction, or otherwise renegotiate the terms of its agreement with LV
Midtown set forth in the LV Settlement Agreement (as defined below) or otherwise, the
Debtor may instead elect to seek dismissal or conversion of its bankruptcy case pursuant to
Section 1112 of the Bankruptcy Code.

         This Disclosure Statement and the other documents described herein are being furnished
by the Debtor to Creditors in the Debtor’s Chapter 11 Case pending before the Bankruptcy Court.
This Disclosure Statement is intended to provide adequate information of a kind, and in sufficient
detail, to enable the Debtor’s Creditors to make an informed judgment about the Plan, including
whether to accept or reject such Plan. This Disclosure Statement sets forth certain information
regarding: (i) the Debtor’s prepetition operating and financial history; (ii) the Debtor’s need to file
for relief under chapter 11 of the Bankruptcy Code; (iii) significant events that have occurred
during the Debtor’s Chapter 11 Case; (iv) the terms of the Plan; (v) the manner in which
distributions will be made under the Plan; (vi) certain effects of confirmation of the Plan; (vii)
certain risk factors associated with the Plan; and (viii) the confirmation process and the voting
procedures that holders of Claims and Equity Interests entitled to vote under the Plan must follow
for their votes to be counted.

       This Disclosure Statement is subject to the Bankruptcy Court’s approval, as containing
information of a kind, and in sufficient detail, adequate to enable a hypothetical, reasonable
investor typical of each of the Classes whose votes are being solicited to make an informed
judgment with respect to the Plan. THE BANKRUPTCY COURT’S APPROVAL OF THIS
DISCLOSURE STATEMENT DOES NOT CONSTITUTE A DETERMINATION WITH
RESPECT TO THE MERITS OF THE PLAN. ALL CREDITORS ARE ENCOURAGED
TO READ THIS DISCLOSURE STATEMENT AND ITS EXHIBITS CAREFULLY AND
IN THEIR ENTIRETY BEFORE DECIDING TO VOTE TO ACCEPT OR REJECT THE
PLAN.

        The summary of the Plan provided herein is qualified in its entirety by reference to the
Plan. To the extent that the information provided in this Disclosure Statement and the Plan
(including any Plan Supplements) conflict, the terms of the Plan (including any Plan Supplements)
will control. Terms not otherwise specifically defined herein will have the meanings attributed to
them in the Plan. Each definition in this Disclosure Statement and in the Plan includes both the


                                                  1
             Case 21-12374-RAM           Doc 116       Filed 08/16/21     Page 12 of 69




singular and plural. Headings are for convenience or reference and shall not affect the meaning or
interpretation of this Disclosure Statement.

       On the Effective Dates of the Plan, the Debtor will transfer and vest any and all Assets of
the Estate of the Debtor into the Liquidating Trust to be created under the Plan, with such
Liquidating Trust under the direction and control of ______________________ as the Liquidating
Trustee therein. The Liquidating Trustee shall have those powers and duties set forth in the Plan,
including all of the powers and duties of a chapter 7 trustee or a chapter 11 trustee, including under
Sections 704 and 1106 of the Bankruptcy Code.

         The Liquidating Trust will be created solely to implement the terms of the Plan. The
primary purposes of the Liquidating Trust will be to collect and liquidate the Assets of the Estate,
pursue those claims and Causes of Action transferred to, and vested in, the Liquidating Trust and
to distribute to the Liquidating Trust Beneficiaries all proceeds from the liquidation of the Assets
of the Estate pursuant to the terms of the Plan and in accordance with Treasury Regulation Section
301.7701-4(d). Under no circumstances shall the Liquidating Trustee have any power to engage
in any trade or business or any other activity except as specifically provided in the Plan otherwise
reasonably necessary and advisable for the orderly liquidation and distribution of the Assets.

        The Plan provides that the Liquidating Trust shall issue beneficial interests in such
Liquidating Trust to the Liquidating Trust Beneficiaries. Under the Plan, (i) the Class A Beneficial
Interests in the Liquidating Trust will be issued to the Holders of all Allowed Unsecured Claims,
and (b) the Class B Beneficial Interests in the Liquidating Trust will be issued to the Holders of
the Equity Interests in the Debtor.

        The Liquidating Trustee shall make Distributions from the Liquidating Trust in accordance
with the Plan to the Liquidating Trust Beneficiaries, in each case on a Pro Rata basis within Class
A or Class B as applicable, provided that the Holders of the Class B Beneficial Interests in the
Liquidating Trust shall be subordinated in all respects to the Holders of the Class A Beneficial
Interests in each such Liquidating Trust. The Liquidating Trustee shall be deemed to have been
appointed as the representative of each Estate by the Bankruptcy Court pursuant to section
1123(b)(3)(B) of the Bankruptcy Code.

1.02    Overview of Chapter 11 and the Amended Plan Confirmation Process

        Chapter 11 of the Bankruptcy Code allows debtors to reorganize or to liquidate and wind
up their affairs for the benefit of the debtors and their creditors. Upon the commencement of a
chapter 11 case, an estate is created comprised of all the legal and equitable interests of a debtor
as of the date the petition is filed, and the current owner(s) and management typically remain in
control of the debtor as a debtor-in-possession. The debtor remains in possession of its property
without the oversight of a trustee.

       Pursuant to section 362 of the Bankruptcy Code, the filing of a chapter 11 petition imposes
an automatic stay of all attempts by creditors or third-parties to collect or enforce prepetition claims
against a debtor or otherwise interfere with its property or business, unless relief from the
automatic stay is obtained from the bankruptcy court.




                                                   2
             Case 21-12374-RAM          Doc 116       Filed 08/16/21    Page 13 of 69




        The Bankruptcy Code is designed to encourage the parties-in-interest in a chapter 11 case
to negotiate the terms of a chapter 11 plan so that it may be confirmed. A chapter 11 plan is the
vehicle for satisfying or otherwise addressing the claims against and the interests in the debtor.
Confirmation of a chapter 11 plan makes it binding on the debtor and all of its creditors and the
prior obligations owed by the debtor to such parties are compromised in exchange for the
obligations specified in the plan.

        After a chapter 11 plan has been filed, the holders of impaired claims against the debtor
are permitted to vote to accept or reject the plan. Before soliciting acceptances of the proposed
plan, section 1125 of the Bankruptcy Code requires the debtor to file a disclosure statement
containing adequate information of a kind, and in sufficient detail, to enable a hypothetical,
reasonable investor to make an informed judgment about the plan. This Disclosure Statement is
presented to holders of Claims against the Debtor entitled to vote under section 1125 of the
Bankruptcy Code in connection with the Debtor’s solicitation of votes on the Plan.

1.03   Summary of Voting Requirements for Amended Plan Confirmation

       (a)     In General

        Creditors should refer only to this Disclosure Statement and the Plan and any Court
approved solicitations to determine whether to vote to accept or reject the Plan. Under the
Bankruptcy Code, only holders of Claims that are “impaired” are entitled to vote to accept or reject
the Plan. Under section 1124 of the Bankruptcy Code, a class of claims or interests is deemed to
be “impaired” under a plan unless (1) the plan leaves unaltered the legal, equitable and contractual
rights to which such claim or interest entitles the holder thereof, or (2) notwithstanding any legal
right to an accelerated payment of such claim or interest, the plan, among other things, cures all
existing defaults (other than defaults resulting from the occurrence of events of bankruptcy) and
reinstates the maturity of such claim or interest as it existed before the default.

        An impaired class of creditors votes to accept a plan if the holders of at least two-thirds
(2/3) in dollar amount, and more than one-half (1/2) in number, of those creditors that actually cast
ballots vote to accept such plan. Those classes that are not impaired are not entitled to vote and
are deemed to accept a plan. Those classes that are not entitled to a distribution and will not retain
property under a plan are deemed to reject a plan.

        A class of equity interest holders is deemed to accept a plan if the holders of at least two-
thirds (2/3) in amount of those interest holders that actually cast ballots vote to accept such plan.
A class of equity interest holders is impaired, not entitled to vote, and deemed to reject the plan if
the plan treats such holders by providing that they will retain no property and receive no
distributions under the plan.

       Any Claim in an Impaired Class that is subject to a pending objection or is scheduled
as unliquidated, disputed or contingent is not entitled to vote unless the holder of such Claim
has obtained an order of the Bankruptcy Court temporarily allowing the Claim for the
purpose of voting on the Plan.




                                                  3
             Case 21-12374-RAM          Doc 116       Filed 08/16/21   Page 14 of 69




       Pursuant to the Bankruptcy Code, only creditors who actually vote on the Plan will be
counted for purposes of determining whether the required number of acceptances have been
obtained for the Plan. Failure to deliver a properly completed ballot by the Voting Deadline (as
defined herein) will result in an abstention; consequently, the vote will neither be counted as an
acceptance or rejection of the Plan.

       (b)     Impaired Classes Entitled to Vote

       The Plan contains 5 Classes. Claims in Classes 2, 3 5 and the Equity Interests in Class 5
are Impaired and therefore are entitled to vote on the Plan.

       (c)     Unimpaired Classes Deemed to Accept the Amended Plan

       Claims in Class 1 is Unimpaired, and as such will not be solicited and will be deemed to
have accepted the Plan pursuant to Section 1126(f) of the Bankruptcy Code.

       (d)     Voting Deadline

       If a Creditor holds a Claim or Equity Interest classified in a voting Class of Claims or
Equity Interests under the Plan, the Creditor’s acceptance or rejection of such Plan is important
and must be in writing and submitted on time. The record date for determining which Creditors
may vote on the Plan is __________ ___, 2021 (the “Voting Record Date”). The voting deadline
is __________ ___, 2021, at 4:00 p.m. (prevailing Eastern Time) (the “Voting Deadline”).

       (e)     Voting Instructions

     IN ORDER FOR A VOTE TO BE COUNTED, THE BALLOT MUST BE
PROPERLY COMPLETED IN ACCORDANCE WITH THE VOTING INSTRUCTIONS
ON THE BALLOT AND RETURNED TO THE CLERK OF THE COURT OF THE
UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF
FLORIDA (MIAMI DIVISION) BY THE VOTING DEADLINE AT THE ADDRESS
PRINTED ON THE BALLOT.

       (f)     Ballots

        Creditors must use only the Ballot or Ballots sent to them with the notice of this Disclosure
Statement. If a Creditor has multiple Claims that it is entitled to vote, it should receive multiple
Ballots. IF A CREDITOR RECEIVES MORE THAN ONE BALLOT, THEN THE
CREDITOR SHOULD ASSUME THAT EACH BALLOT IS FOR A SEPARATE CLAIM
AND SHOULD COMPLETE AND RETURN ALL OF THEM.

       (g)     Additional Information

        If you have any questions about (i) the procedure for voting on your Claim, (ii) the package
of materials that you have received, (iii) the amount of your Claim, (iv) obtaining or replacing a
Ballot, or (v) obtaining an additional copy of the Plan, this Disclosure Statement, or any exhibits
to such documents, please contact the Debtor’s counsel, Genovese Joblove & Battista, P.A., 100



                                                  4
             Case 21-12374-RAM           Doc 116       Filed 08/16/21     Page 15 of 69




S.E. Second Street, 44th Floor, Miami, FL 33131, Attn: Jesus M. Suarez, telephone: (305) 349-
2300, email: jsuarez@gjb-law.com.

                                    ARTICLE II
                          THE DEBTOR’S CORPORATE HISTORY

2.01    The Debtor’s Corporate Structure

         The Debtor is a Florida limited liability company organized on January 9, 2013 and later
utilized to acquire, develop, construct and operate a mixed-use project located in the hub of the
city’s three most dynamic and creative new neighborhoods: Miami Design District, Wynwood Art
District, and Midtown/Edgewater Corridor (the “Triptych Project”). In July 2014, the Debtor
acquired the land at 3601 N. Miami Avenue, Miami, Florida 331272 (the “Land”) for purposes of
developing the Triptych Project.

                                Figure 1: Rendering of Triptych Project




2
 The subject real estate is a 0.99-acre, high density, mixed-use zoned site located at 3601, 3610, 3630,
3651, and 3701 North Miami Avenue in Miami-Dade County, Florida. A total of nine parcels were
purchased by the Debtor totaling 44,783 square feet and identified as follows: Folio numbers 01-3124-026-
0010; 01-3124-026-0050; 01-3124-026-0060; 01-3124- 026-0070; 01-3124-026-0150; 01-3124-026-0160;
01-3124-026-0170; 01-3124-026-0030; 01-3124-026-0040.


                                                   5
            Case 21-12374-RAM         Doc 116       Filed 08/16/21   Page 16 of 69




      The Triptych Debtor is an entity that holds 100% of the membership interests of the Debtor.
The Debtor and the Triptych Debtor are headquartered at the offices of HES Group, located at
1001 SW 2nd Avenue, Suite 300, Miami, Florida 33126.

2.02   The Debtor’s Business Operations

        On July 10, 2014, the Debtor acquired the Land with the proceeds of a $7.5 million
acquisition loan from Midtown Land 8, LLC (“Kresher Loan”).

       In 2015, the Debtor obtained a Conditional Approval Resolution by the City of Miami
Urban Development Review Board for the Triptych Project. Thereafter, the Debtor obtained an
appraisal from CBRE that valued the Land “as is” at $27,500,000.

       In 2016, the Debtor entered into a Franchise Agreement with Hilton Worldwide for the
branding and management of a 297-room Triptych Curio Collection by Hilton Hotel (the “Hilton
Curio Concept”). The Debtor invested approximately $5 million to develop the Hilton Curio
Concept, which included obtaining architectural and engineering designs from the world-class
Miami-based firm of Bermello, Ajamil & Associates and interior design services from Wilson &
Associates. That same year, the Debtor engaged OHL Construction and entered into a LOI
authorizing it to commence pre-construction work for the Triptych Project.

        In 2017, the Debtor obtained an appraisal from Landauer Valuation & Advisory that valued
the Land “as is” at $33,800,000. Later that year, the Debtor considered repositioning the Triptych
Project to be smaller in scope, but ultimately decided against it. In November 2017, the Debtor
refinanced the Kresher Loan with a $9.5 million loan from 21 Brands, S.A. in exchange for a first
priority mortgage against the Land (the “21 Brands Loan”).

        In 2018, the Debtor received an appraisal from CBRE that valued the Land “as is” at $40
million. On July 31, 2018, the Debtor entered into a $15 million first mortgage loan with LV
Midtown, LLC (“LV Midtown”) that was used, in part, to refinance the 21 Brands Loan. At the
same time, the Debtor granted an $8.2 million subordinated mortgage in favor of QR Triptych,
LLC (“QR Triptych”) and paid it $3 million from the loan proceeds received from LV Midtown.

        On October 31, 2019, the Debtor executed a Term Sheet with Hyatt Franchise Corporation
to develop and manage a Joie De Vivre by Hyatt Hotel (the “Joire de Vivre Concept”). In
December 2019, the Debtor received an appraisal from CBRE that valued the Land “as is” at $42
million.

        The Triptych Project was expected to break ground in October 2020 and be completed by
October 2023. However, the timeline was impacted by the COVID-19 pandemic that brought the
world to a standstill and brought unprecedented delays and obstacles that frustrated the Debtor’s
ability to obtain additional capital and construction financing to move forward with the
development of the Triptych Project.




                                                6
             Case 21-12374-RAM       Doc 116         Filed 08/16/21   Page 17 of 69




2.03   The Debtor’s Capital Structure

       (a)    The Land

       The Debtor owns the land in fee simple.

                                 Figure 2: Triptych Project Site




                             Figure 3: Triptych Project Site Detail




                                                 7
             Case 21-12374-RAM         Doc 116       Filed 08/16/21   Page 18 of 69




       (b)     Debt Structure

        On July 31 2018, four years after the Debtor acquired the Land, it entered into a loan
transaction with LV Midtown (an affiliate of Linkvest Capital Group (“Linkvest”)).

       The Loan Transaction provided for LV Midtown to make a loan to the Debtor in the
principal amount of $15,000,000 secured by, among other things, a first priority mortgage against
the Land (the “Linkvest Loan”). The Linkvest Loan is also secured by a pledge by the Triptych
Debtor of all of the membership interests in the Debtor, subject to the terms of a Pledge and
Security Agreement dated July 31, 2018 (the “Pledge Agreement”).

        In connection with the Loan Transaction, the Debtor also executed a Redemption
Agreement with QR Triptych (the “Redemption Agreement”) that provided QR Triptych’s
interests in the Triptych Debtor to be redeemed in exchange for (i) payment of $3 million from the
proceeds of the Linkvest Loan; and (ii) the Debtor executing a promissory note in the original
principal amount of $8,238,579 (the “QR Note”). The QR Note is secured by a second priority
mortgage against the Land and is subject of a Subordination and Intercreditor Agreement executed
between LV Midtown and QR Triptych. The Debtor and Triptych Debtor have sued to avoid QR
Triptych’s mortgage and the QR Note, to avoid over $5.2 million in transfers from the Debtor to
QR Triptych and to an entity controlled by its principal and to re-characterize QR Triptych’s claim
against the Debtor as subordinated equity in the Triptych Debtor. See §2.05(b), infra.

       (c)     Short Term Cash Financing

       The Debtor’s short-term cash needs have been typically financed through interest-free
advances from HES Group companies. In certain instances, HES Group companies advanced
expenses on the Debtor’s behalf. The Debtor, in turn, repaid the advances as circumstances
permitted. In total, HES Group companies claim to have advanced net cash of over $3 million
which remains unpaid.

2.04   Events Leading Up to the Chapter 11 Bankruptcy Case

       (a)     The COVID-19 Pandemic

        Beginning in or about December 2019, an international pandemic of unprecedented scale
spread across the globe, where inhabitants of all nations were affected by the virus referred to as
the coronavirus disease 2019 (“COVID-19”). On March 11, 2020, the World Health Organization
announced that the COVID-19 outbreak was properly characterized as a pandemic. . The COVID-
19 pandemic resulted in global shutdowns and caused economic and commercial disruptions in
various sectors, including a heavy impact on the real estate and hospitality markets. The COVID-
19 pandemic and the related restrictions on travel, business activity, and individual movement have
had a significant impact on the hospitality industry.

        Pandemic induced lockdowns, event cancellations, and stoppage of corporate travel
affected the hospitality industry across the board. The Smith Travel Research (“STR”) data reflects
that beginning in March 2020, occupancies began to plummet and by late March, the U.S. hotel




                                                 8
              Case 21-12374-RAM              Doc 116        Filed 08/16/21       Page 19 of 69




industry had effectively come to a halt. According to an STR3 report, in a year-over-year
comparison with April 2019, the industry recorded a nearly 64% drop in hotel occupancy and a
79.9% drop in RevPAR4. According to another report by Skift Research and McKinsey &
Company, “hotel demand may not reach pre-COVID-19 levels until 2023, while revenue per
available room may not recover until 2024.”

        Throughout 2020, there continued to be extraordinary uncertainty; the crisis and ensuing
emergency orders severely impaired the value and progress of the Triptych Project. One example
of the pandemic’s impact on the project was the standstill effect it had on the Debtor’s negotiations
with a national hotel chain. Due to the COVID-19 pandemic, the deadline to execute certain
franchise documents was extended until December 31, 2020, effectively putting Triptych Project,
and related negotiations with the national hotel chain, on hold.

        (b)      Pre-Bankruptcy Restructuring Efforts

        In August 2020, LV Midtown initiated a foreclosure proceeding captioned LV Midtown
LLC v. Aventura Hotel Properties, LLC et al., Case No. 2020-018857-CA-01, pending in the
Eleventh Judicial Circuit in and for Miami-Dade, Florida (the “Foreclosure Case”). Throughout
the Foreclosure Case, the Debtors attempted to negotiate an appropriate resolution of the Linkvest
Loan that accounts for, among other things, the significant equity in the Land and the various
alternatives.

        Based on the above unprecedented circumstances and disputes with Linkvest, among other
things, the Debtors determined that the filing of a Chapter 11 bankruptcy was in the best interests
of the Triptych Project and all of its stakeholders. The Debtor anticipated using the Chapter 11
process to provide the necessary breathing room needed to weather the economic storm caused by
the Coronavirus pandemic, to recapitalize and continue development of the Triptych Project, and
if necessary, facilitate a sales process for the Land that maximizes the return to all of its
stakeholders.

2.05    The Bankruptcy Case

         On March 12, 2021 (the “Petition Date”), the Debtors filed voluntary petitions in this Court
for relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) and, as
a result, the Foreclosure Case has been stayed since the Petition Date by operation of section 362
of the Bankruptcy Code.

       On March 15, 2021, the Court granted the Debtors’ Ex-Parte Motion for Joint
Administration [ECF No. 11], providing for the designation of Case No. 21-12374-BKC-RAM as
the “Lead Case.” To date, a creditors’ committee, trustee or examiner has not been appointed in
3
  Founded in 1985, STR provides premium data benchmarking, analytics and marketplace insights for
global hospitality sectors. STR was acquired in October 2019 as a division of CoStar Group, Inc., the
leading provider of commercial real estate information, analytics and online marketplaces.
4
  Revenue per available room (RevPAR) is a metric used in the hospitality industry to measure hotel performance.
The measurement is calculated by multiplying a hotel’s average daily room rate by its occupancy rate. RevPAR is
also calculated by dividing a hotel’s total room revenue by the total number of available rooms in the period being
measured.


                                                        9
             Case 21-12374-RAM          Doc 116        Filed 08/16/21    Page 20 of 69




this case. The Debtors are operating and managing the business and affairs of their respective
bankruptcy estates (the “Estates”) as debtors-in-possession pursuant to sections 1107(a) and 1108
of the Bankruptcy Code.

       On April 15, 2021, the Court entered a final Order Granting the Application to Employ
Jesus M. Suarez and the Law Firm of Genovese Joblove & Battista, P.A. as Counsel for the
Debtors-in-Possession [ECF No. 34].

       (a)     Claims Asserted Against Debtor

       The Debtor’s bankruptcy schedules reflect general unsecured claims in the amount of
$1,110,273.90, of which the Debtor scheduled $295,242 as disputed as of the Petition Date. The
Debtor’s general unsecured creditors are largely trade and professional creditors that remain
unpaid and arise from the development of the Project.

       On April 1, 2021, the Miami-Dade County Tax Collector filed Claim No. 1-1 in the amount
of $427,287.44 plus statutory interest accruing at 18% (the “MDCTC Claim”). The MDCTC Claim
represents real estate property taxes past due on the Land and payable to Miami-Dade County for
tax years 2020 and estimated tax liability for 2021 (final tax bills will be available on November
1, 2021).

       On April 1, 2021, the Miami Dade Tax Collector also gave notice of additional creditors
holding tax certificates for tax year 2019 [ECF No. 28] (the “2019 Real Estate Taxes”). The 2019
Real Estate Taxes are secured by a lien on the Land and are $219,890.50 plus interest.

       On May 19, 2021, Secured Creditor LV Midtown, LLC (“LV Midtown” or “Secured
Creditor”) filed a secured claim, Claim No. 5-1, in an amount not less than $18,944,582.14, plus
accrued interest, attorneys’ fees and costs as of the Petition Date (the “Secured Claim”) in the
Bankruptcy Case.

        On May 19, 2021, QR Triptych, LLC (“QR Triptych”) filed Claim No. 6-1 [Debtor AHP]
(the “QR Claim”). The QR Claim asserts a claim against the Debtor in the amount of
$8,238,579.20, and purports to be secured by a subordinate mortgage on the Property. However,
the QR Claim does not contain evidence of the Debtor’s alleged indebtedness to QR Triptych and
instead relies upon a promissory note evidencing only indebtedness to LV Midtown.

       On July 22, 2021, QR Triptych amended the QR Claim [Claim No. 6-2] to assert a claim
for $10,597.809.81, providing for what they claim to be past-due interest and attorneys’ fees (the
“QR Amended Claim”). The QR Amended Claim includes an alleged promissory note purportedly
executed on behalf of the Debtor that had not been included in the initial QR Claim. The Debtor
objected to the QR Claim (as may be amended) in the Avoidance Litigation (defined below).

         On May 19, 2021, Elisabeth Eljuri [Claim No. 3-1] and Ivan Sandrea [Claim No. 4-1] filed
general unsecured claims against the Debtor in the amounts of $2,170,291 (“Eljuri Claim”) and
$1,479,005.91 (the “Sandrea Claim”). The Eljuri Claim and Sandrea Claim represent general
unsecured creditors that (i) advanced cash into the bank account of the Debtor for the Project; or
(ii) paid expenses on directly on behalf of the Project; or (iii) otherwise conferred a benefit for the



                                                  10
             Case 21-12374-RAM          Doc 116       Filed 08/16/21    Page 21 of 69




Project. The Eljuri Claim and Sandrea Claim remain subject to further review and potential
objection in whole or in part.

        On July 26, 2021, OHL Building, Inc. filed a claim against the Debtor in the amount of
$290,892 (the “OHL Claim”). The OHL Claim arises from a complaint that it filed prior to the
Petition Date against the Debtor HES Group Holding, LLC in the Eleventh Judicial Circuit in and
for Miami Dade County, Florida (Case No. 2020-022171-CA-01). The OHL Claim remains
subject to objection, but was deemed timely filed by the Bankruptcy Court [ECF No 104].

       (b)     The QR Triptych Litigation

        On June 15, 2021, the Debtors commenced an adversary proceeding against QR Triptych
and JQ Real Estate, LLC. See Adv. Case No. 21-12374-RAM (the “Avoidance Litigation”). The
Debtor and the Triptych Debtor Avoidance Litigation to avoid certain inequitable transactions
made for the benefit of QR Triptych - a former equity investor in the Triptych Debtor– that were
paid from the assets of the Debtor. In summary, the Debtor and the Triptych Debtor seek to avoid
(i) $2.2 million transferred by the Debtor to Defendant JQRE (an entity related to QR Triptych and
to which the Debtors were not indebted); (ii) $3 million transferred by the Debtor to Defendant
QR Triptych on account of its equity in the Triptych Debtor; and (iii) the incurrence by the Debtor
of an $8.2 million subordinated mortgage in favor of Defendant QR Triptych in exchange for
nothing of value to the Debtor. The Debtors also objected to QR Triptych’s filed proof of claim
and seek mandatory and equitable subordination.

     On July 16, 2021, the Defendants in the Avoidance Litigation filed an Answer [Adv. Case
ECF No. 8].

        On August 6, 2021, the Debtor and Triptych Debtor filed a Motion to Strike the Adversary
Defendants’ Affirmative Defenses [Adv. Case ECF No. 10]. The Debtor believes the Adversary
Defendants have failed to raise legally sufficient affirmative defenses. Notwithstanding, the
Defendants may have the opportunity to replead their defenses and to challenge elements of the
Debtor’s prima facia case. In either respect, the Debtor anticipates that the Adversary Defendants
will vigorously defend the claims and will raise litigable issues. For example. the Defendants
claim, among other things, the Debtor and Triptych Debtor were alter-ego’s of each other and that
by allegedly providing value to one entity they are relieved of an obligation to provide value to the
other entity. The Defendants also allege unspecified wrongdoing by the Debtors’ Officers and
Directors which they claim impairs the ability of the Debtor to prevail in its claims against them.

         The Debtor disputes the defenses raised by the Defendants in the Avoidance Litigation and
expects to prevail in prosecuting their claims within a reasonable degree of certainty. Nonetheless,
all litigation claims are uncertain, costly to prosecute and subject to risk. Additionally, the Debtor
is not aware of the financial condition of the Defendants and cannot presently ascertain whether
any affirmative recoveries against these Defendants are ultimately collectible. Notwithstanding,
the Debtors believe that many of the issues raised in the Avoidance Litigation are not novel, and
are capable of being adjudicated by the Bankruptcy Court within three to six months.




                                                 11
              Case 21-12374-RAM          Doc 116       Filed 08/16/21     Page 22 of 69




        (c)     The Debtor’s Miscellaneous Assets

         The Debtor’s schedules reflect (i) accounts receivable in the amount of $704,610.00; (ii)
miscellaneous office furnishings of unknown value; and (iii) de minimis cash balances in its
Debtor-in-Possession account at City National Bank of Florida. Additionally, the Debtor may hold
litigation claims against (i) recipients of otherwise avoidable transfers; (ii) its current and officers
and directors; (iii) vendors; (iv) suppliers; and (v) other third parties.

        (d)     The LV Settlement Agreement

       On June 16, 2021, the Court approved a settlement between the Debtors and the Secured
Creditor [ECF No. 85] (the “LV Settlement”)5 that provides, among other things for:

        (a)     The allowance of Secured Creditor’s Secured Claim in the amount of
                $20,468,837.91 as of September 15, 2021 (the “Payoff Amount”).

        (b)     Notwithstanding the stipulated Indebtedness and Payoff Amount, the Secured
                Creditor shall agree to accept a discounted lump sum amount of $19,600,000
                (“Release Price”) in full and final satisfaction of the Secured Claim against the
                Estates under 11 U.S.C. § 506 of the Code provided that (a) such Release Price is
                indefeasibly paid to and actually received by Secured Creditor in cleared funds on
                or before September 15, 2021, (b) each of the milestones identified in the LV
                Settlement are completed; and (c) and the Debtors have timely complied with each
                and every term of the LV Settlement.

        (c)     In consideration to the Estates for the compromise of alleged defenses to the claim
                of the Secured Creditor and for the timely sale and/or liquidation of the Property
                (as set forth in the LV Settlement), the Secured Creditor consented to a carve-
                out/surcharge from the Payoff Amount in favor of the bankruptcy estate of Debtor
                AHP in the amount of $800,000.00 (the “Surcharge Contribution”) solely to the
                extent of available cash proceeds in excess of the Release Price, for the benefit of
                the Debtors bankruptcy estates (i.e., for the payment of administrative expenses and
                for distribution to general unsecured creditors). Further, Secured Creditor agreed to
                a reduction of the Payoff Amount by $68,837.91 (the “Settlement Reduction”),
                which Settlement Reduction is reflected in the Release Price and Secured Creditor
                waived any right to assert such amount against the Estates or against any third party
                (subject to the terms of the LV Settlement).

        Further, the Release Price was determined to be the full amount of Secured Creditor’s credit
bid under 11 U.S.C. § 363(k) or otherwise (the “Credit Bid”) with respect to any sale process in
respect of the Property that complies with the LV Settlement and that actually closes on or before
September 15, 2021.



5
 Please refer the Debtors’ Expedited Motion to Approve Settlement and Compromise with LV Midtown,
LLC [ECF No. 55] and the Order Approving the LV Settlement [ECF No. 85] for a complete description
of the LV Settlement.


                                                  12
             Case 21-12374-RAM          Doc 116       Filed 08/16/21    Page 23 of 69




       (e)     The Sale Motion and Approved Bidding Procedures

        The Debtor scrutinized proposals from leading international brokerages to facilitate the
marketing and sale of the Property. On April 26, 2021, the Debtors reached an agreement to broker
the sale of the Property John Crotty and Avison Young-Florida, LLC (“Avison Young”).

       On June 1, 2021, the Court granted the Debtors’ Motion to Employ Avison Young and
approved the Exclusive Sales Listing Agreement with the Avison Young (the “Listing
Agreement”) [ECF No. 53].

        Pursuant to the terms of the Listing Agreement, Avison Young assisted the Debtors in
marketing and selling the Triptych Project by: (i) preparing a marketing program; (ii) preparing
descriptive marketing materials; (iii) providing advice and assistance in structuring the offering
price and sales terms; (iv) exercising reasonable efforts to procure a buyer for the Triptych Project;
(v) negotiating, in coordination with Debtors’ representatives, the terms and conditions of the sale
of the Triptych Project; and (v) distributing marketing information on the Triptych Project to co-
brokers.

       The Listing Agreement provides for Avison Young to receive a brokerage fee in the
amount of 150 basis points (1.50%) of the gross sales price of the Triptych Project (collectively,
the “Commission”). In order to facilitate lender approval, Avison Young agreed to waive any
commission due or cost advanced by it under the Listing Agreement if the purchase price did not
exceed the Release Price.

        Upon its retention, Avison Young developed a sales and marketing process and made a call
for interested buyers to submit offers on or before June 24, 2021. In the course of the sales process,
Avison Young contacted and marketed the property to over 14,000 hospitality investors, 6,300
potential investors through the Real Clear Markets platform, 2,100 developers, and 1,110 outside
brokers. The marketing efforts resulted in over 3,200 CoStar listing page visits and the execution
of 59 confidentiality agreements by potential buyers.

        After the expiration of the call for offers, the Debtors analyzed all offers received for the
purchase of the Property. In consultation with Avison Young and counsel, the Debtors exercised
their business judgment to advance negotiations for the sale of the Property to Integra.

       On July 15, 2021, the Debtor and Integra Real Estate, LLC (“Integra”) entered into the
Contract for the “As Is” Sale and Purchase of Vacant Land, pursuant to the terms set forth therein
(the “Contract”) and attached as Exhibit “A” to the Sale Motion (defined below). Pursuant to the
Contract, Integra’s deadline to complete all due diligence with respect to purchase of Property is
Saturday, August 14, 2021 (the “Due Diligence Deadline”).

        On July 15, 2021, the Debtors filed a Motion for Entry of an Order (A) Authorizing the
Sale of Real Property of the Chapter 11 Estate Free and Clear of Liens, Claims and Encumbrances
Pursuant to 11 U.S.C. §363; (B) Establishing Bidding Procedures and Sale Process; (C) Approving
Asset Purchase Agreement with Integra Real Estate, LLC; (D) Scheduling Sale Hearing; and (E)
Granting Related Relief [ECF No. 94] (the “Sale Motion”).




                                                 13
            Case 21-12374-RAM          Doc 116       Filed 08/16/21    Page 24 of 69




       On July 29, 2021, the Court granted the Sale Motion, Approved the Contract with Integra
(the “Sale Approval Order”) and made the following findings:

       a.      The Court has jurisdiction over this matter and over the property of the Debtors
               pursuant to 28 U.S.C. §§ 157(a) and 1334, venue is proper in this district pursuant
               to 28 U.S.C. § 1408, and this is a core proceeding pursuant to 28 U.S.C. § 157(b).

       b.      Good and sufficient notice of the relief sought in the Motion was given in
               accordance with Bankruptcy Rule 2002, and no other or further notice was
               required and any requirements for other or further notice were waived and
               dispensed with pursuant to Fed. R. Bankr. P. 2002, 6004, 6006 and 9007 and
               pursuant to the Court’s powers under section 105 of the Bankruptcy Code. A
               reasonable opportunity to object or be heard regarding the relief requested in the
               Motion was been afforded to all parties-in-interest.

       c.      The bidding procedures set forth in the Sale Approval Order are fair, reasonable
               and appropriate, and are designed to maximize the recovery on the proposed sale
               of the Property.

       d.      The entry of the Sale Approval Order was in the best interests of the Debtor, its
               estate, creditors, and all other parties-in-interest.

        The Court also scheduled a sale hearing to approve the sale of the Property pursuant to 11
U.S.C. § 363 of the Bankruptcy Code (the “Sale Hearing”) on Wednesday, August 25, 2021 at
11:00 am EDT, before the Honorable Robert A. Mark, by Zoom Video Conference. An Auction
(as defined herein below) with respect to sale of the Property, if necessary, shall be conducted
before the Honorable Robert A. Mark, by Zoom Video Conference at the Sale Hearing on
Wednesday, August 25, 2021 at 11:00 a.m. EDT in accordance with the bidding procedures
approved by the Bankruptcy Court,

       The Sale Procedures Order provides for bidding procedures as set forth below and
authorizes and directs the Debtors to carry out the actions reasonably necessary to carry out the
bidding procedures. All competitive bidders, creditors and/or interested parties participating in an
Auction of the Properties, should it be necessary, shall comply with the following bidding
procedures:

               i.     competing bid(s) shall be made upon substantially similar terms and
       provisions as contained in the Contract and as otherwise provided in the order(s) of
       the Bankruptcy Court approving the Motion and Bidding Procedures as set forth
       herein, provided however, that such competing bids shall not contain a Due
       Diligence Period and must be subject to and not otherwise provide for the
       impairment of the Parking Rights Agreement between Debtor and Fifteen Midtown
       Properties, LLC (“Competing Bid(s)”);

              ii.   Competing Bid(s) shall be received, in writing, by Debtor’s counsel
       Jesus M. Suarez, Esq., 100 SE Second Street, 44th Floor, Miami, Florida 33301,
       jsuarez@gjb-law.com, by 5:00 p.m. on August 23, 2021 (the “Bid Deadline”), in


                                                14
     Case 21-12374-RAM          Doc 116       Filed 08/16/21    Page 25 of 69




the form of a fully executed, substantially similar version of the Contract (the
“Competing Bid Contract”), along with: (a) a refundable deposit in the amount of
five percent (5%) of the purchase price identified in the Competing Bid Contract
(the “Competing Bid Deposit”) in readily available funds delivered to the Closing
Agent (wire transfer instructions shall be provided by the Closing Agent and/or
Debtors’ counsel upon written request directed to jsuarez@gjb-law.com); provided
however, that in the event that the Competing Bid is accepted and approved as the
highest and best offer, such Competing Bid Deposit shall be non-refundable; (b)
the Competing Bid shall not be subject to any contingency whatsoever, shall be
subject to Bankruptcy Court approval, and shall be accompanied by evidence that
the prospective buyer submitting the Competing Bid has the ability to consummate
the purchase transaction and comply with all terms thereto; and (c) information that
indicates to the Debtor, in the Debtor’s discretion, and subject to Bankruptcy Court
approval, that the prospective buyer’s Competing Bid is submitted as a good faith,
arm’s length transaction entitled to the protections of §363(m) of the Bankruptcy
Code;

       iii.     the Debtors, in their discretion in consultation with Secured
Creditor, and subject to Bankruptcy Court approval, shall determine whether any
Competing Bid(s) received by the Bid Deadline constitute a qualified bid with
capacity to close as provided in the respective Competing Bid Contract and may be
accepted as a qualified bid (the “Qualified Bid”). Any Competing Bid determined
to be a Qualified Bid shall be irrevocable until the selection of the Successful
Bidder (as hereinafter defined) and the Back-Up Bidder (which offer shall remain
irrevocable until the closing of the sale to the Successful Bidder or the Back-Up
Bidder);

         iv.     Integra shall be deemed to have submitted a Qualified Bid provided
that, at the time of the auction sale, the Due Diligence Deadline has expired, Integra
has not terminated the Contract, and Integra has otherwise complied with its
obligations thereunder. Secured Creditor LV Midtown, LLC shall be deemed a
Qualified Bidder and may submit a Qualified Bid in an amount not to exceed their
363(k) Bid (as defined below) in the amount of the Release Price without the
necessity of otherwise complying with these Bid Procedures;

       v.      should the Debtors receive multiple Qualified Bids by the Bid
Deadline, the Bankruptcy Court shall conduct the Sale Hearing as a final and
absolute auction, at which time the Bankruptcy Court will determine the best and
highest offer for sale of the Property (the “Auction”). The Auction shall be
conducted via Zoom Video Conference at the Sale Hearing on Wednesday, August
25, 2021 at 11:00 a.m EDT. Only prospective buyers that have been determined
to have submitted a Qualified Bid shall be permitted to participate in the Auction;

       vi.     any prospective buyers with a Qualified Bid (the “Qualified
Bidder(s)”) shall be permitted to participate in the Auction. The minimum bidding
increments above the highest and best Qualified Bid accepted at the time of the



                                         15
            Case 21-12374-RAM         Doc 116       Filed 08/16/21    Page 26 of 69




       Auction, shall be not less than two-hundred fifty thousand dollars ($250,000.00)
       (the “Bid Increment(s)”);

               vii.   the competitive bidding among the Qualified Bidders shall continue
       until the Bankruptcy Court determines it has received the highest and/or best bid
       for the Property. The prospective buyer submitting the highest and/or best bid for
       the Property shall be determined to be the successor bidder (“Successful Bidder”);

               viii. the Qualified Bidder submitting the second highest and/or best
       Qualified Bid accepted at the Auction, if any, shall be deemed the back-up bidder
       (the “Back-Up Bidder”) and shall be obligated to close on the transaction
       contemplated under the purchase Contract submitted for approval with such
       Qualified Bid within seven (7) days from the tendering of written notice by the
       Debtors to the Back-Up Bidder of the Successful Bidder’s failure to close and the
       Competing Bid Deposit of the Back-Up Bidder shall be held by the Closing Agent
       until the closing of the sale of the Property, shall be refunded pursuant to part ix
       below if the Property is sold to the Successful Bidder, and shall be non-refundable
       if Back-Up Bidder is called upon to close on its Qualified Bid and fails to do so;
       and

               ix.    notwithstanding the above Bidding Procedures, in the event that
       Integra or another Qualified Bidder(s) is not deemed to be the Successful Bidder or
       Back-Up Bidder at the Auction, then all Deposits or Additional Deposits shall be
       refunded by the Debtors or Closing Agent (collectively, the “Refundable
       Deposit(s)”) to the respective party submitting the Refundable Deposit, within five
       (5) business days of the Auction or upon further order of the Bankruptcy Court, and
       Secured Creditor LV Midtown, LLC may exercise its Qualified Bid in an amount
       not up to the amount 363(k) Bid (as defined below) and shall be the Successful
       Bidder.

(collectively, the “Bidding Procedures”). Notwithstanding the above Bidding Procedures, Secured
Creditor LV Midtown, LLC shall have the right, but not the obligation, to credit bid up to the
amount of the Release Price pursuant to §363(k) of the Bankruptcy Code in connection with the
sale of the Property pursuant to this Motion (the “363(k) Bid”). Pursuant to the LV Settlement,
the 363(k) Bid is not subject to objection. In the event that Secured Creditor LV Midtown, LLC
exercises its 363(k) Bid option, such bid shall be subject to the Bidding Procedures, except that
Secured Creditor LV Midtown, LLC shall not be required to submit a Deposit or Additional
Deposit for purposes of bidding at the Auction nor shall Secured Creditor be required to submit a
Competing Bid in advance of the auction.

        On August 13, 2021, Integra Real Estate, LLC (“Integra”) terminated the sales
contract in the amount of $25.5 million to purchase the Property. The Debtor does not
presently have a back-up contract to substitute Integra’s terminated Contract. The Debtor
anticipates that Qualified Bids may be received in advance of the Qualified Bid Deadline;
however the Debtor does not believe it will be able to consummate the Plan if the Successful
Bid is less than approximately $22 million.



                                               16
             Case 21-12374-RAM          Doc 116       Filed 08/16/21    Page 27 of 69




       The Debtor currently lacks any cash to pay closing costs and other ordinary and
customary expenses due at closing, including property taxes and real estate commissions.
The Debtor may not realize the Sale Proceeds contemplated by the Plan if (i) a Competing
Bid Contract is deemed the Successful Bidder and the Purchase Price approved by the
Bankruptcy Court is less than the Purchase Price of at least $22 million; or (ii) Secured
Creditor LV Midtown is deemed to be the Successful Bidder pursuant to its 363K Bid which
does not provide for a cash recovery by the Debtor; or (iii) the Surcharge Contribution from
LV Midtown’s collateral is not applied by the Bankruptcy Court as set forth in the Plan.

                                   ARTICLE III
                           SUMMARY OF THE AMENDED PLAN

3.01   Summary

     THE FOLLOWING IS A SUMMARY OF SOME OF THE SIGNIFICANT
ELEMENTS OF THE PLAN. THE DISCLOSURE STATEMENT IS QUALIFIED IN ITS
ENTIRETY BY REFERENCE TO THE MORE DETAILED INFORMATION SET
FORTH IN THE PLAN AND THE EXHIBITS AND SCHEDULES THERETO.

        The Plan classifies Claims and Equity Interests separately in accordance with the
Bankruptcy Code and provides different treatment for different Classes of Claims and Equity
Interests. Claims and Equity Interests shall be included in a particular Class only to the extent such
Claims or Equity Interests qualify for inclusion within such Class. The Plan separates the various
Claims (other than those that do not need to be classified) into 5 separate Classes. These Classes
take into account the differing nature and priority of Claims against, and Equity Interests in the
Debtor. Unless otherwise indicated, the characteristics and amounts of the Claims or Equity
Interests in the following Classes are based on the books and records of the Debtor.

       Other than as specifically provided in the Plan, the treatment under the Plan of each Claim
and Equity Interest will be in full satisfaction, settlement, release and discharge of all Claims or
Equity Interests. The Liquidating Trustee will make all payments and other distributions to be
made under the Plan unless otherwise specified.

3.02   Provisions for Treatment of Unclassified Claims

       (a)     Administrative Claims

         Pursuant to the Plan, the Debtor shall pay each holder of an Allowed Administrative Claim,
in satisfaction of such Allowed Administrative Claim, the full unpaid amount of such Allowed
Administrative Claim in Cash: (1) on the Effective Date or as soon as practicable thereafter (or, if
not then due, when such Allowed Administrative Claim is due or as soon as practicable thereafter);
(2) if such Claim is Allowed after the Effective Date, on the date such Claim is Allowed or as soon
as practicable thereafter (or, if not then due, when such Allowed Administrative Claim is due or
as soon as practicable thereafter); (3) at such time and upon such terms as may be agreed upon by
such holder and the Debtor; or (4) at such time and upon such terms as set forth in an order of the
Bankruptcy Court; provided, however, that any Claim seeking administrative expense status
included as a part of a proof of claim filed in this Chapter 11 Case shall not qualify as an



                                                 17
             Case 21-12374-RAM          Doc 116        Filed 08/16/21    Page 28 of 69




Administrative Claim. The Administrative Claims shall first be paid from the Surcharge
Contribution and/or the QR Triptych Surcharge.

       (b)     Professional Fee Claims

        On or prior to the deadline set by the Bankruptcy Court for Professionals to file final fee
applications, each Professional shall file with the Bankruptcy Court its final fee application seeking
final approval of all fees and expenses from the Petition Date through the Confirmation Hearing.
The Debtor shall pay the Allowed Professional Fee Claim of each Professional from Available
Cash in accordance with the Orders of the Bankruptcy Court unless otherwise agreed to by the
Holder of such Allowed Professional Fee Claim. From and after the Confirmation Date until the
Effective Date, the Debtor, in the ordinary course of business and without the necessity for any
approval by the Bankruptcy Court, shall pay the reasonable fees and necessary and documented
expenses of the Professionals during such period. The Broker Fee shall be satisfied from Sale
Proceeds. Any other Professional Fees shall be paid from the Surcharge Contribution and the QR
Triptych Surcharge.

       (c)     Priority Tax Claims

        Pursuant to the Plan, the Debtor shall pay each holder of an Allowed Priority Tax Claim,
in satisfaction of such Allowed Priority Tax Claim, the full unpaid amount of such Allowed
Priority Tax Claim in Cash, on the later of (i) the Effective Date, (ii) the date such Allowed Priority
Tax Claim becomes Allowed or as soon as practicable thereafter and (iii) the date such Allowed
Priority Tax Claim is payable under applicable non-bankruptcy law; provided, however, that the
Debtor shall not pay any premium, interest or penalty in connection with such Allowed Priority
Tax Claim.

       (d)     Statutory Fees

        Notwithstanding any other provisions of the Plan to the contrary, the Debtor shall pay the
United States Trustee the appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6), within ten
(10) days of the entry of the order confirming the Plan, for pre-confirmation periods and
simultaneously file all the Monthly Operating Reports for the relevant periods, indicating the cash
disbursements for the relevant period. The Liquidating Trustee shall further pay the United States
Trustee the appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6), based upon all post-
confirmation periods within the time period set forth in 28 U.S.C. § 1930(a)(6), based upon all
post-confirmation disbursements made by the Liquidating Trustee, until the earlier of the closing
of the Chapter 11 Case by the issuance of a Final Decree by the Bankruptcy Court, or upon the
entry of an Order by the Bankruptcy Court dismissing such case or converting such case to another
chapter under the United States Bankruptcy Code, and the Liquidating Trustee shall provide to the
United States Trustee upon the payment of each post-confirmation payment, and concurrently filed
with the Court, Post-Confirmation Quarterly Operating reports indicating all the cash
disbursements for the relevant period. The Statutory Fees shall first be paid from the Surcharge
Contribution and the QR Triptych Surcharge.

       The table below provides a summary of the classification, treatment and estimated
recoveries of Claims and Equity Interests under the Plan. This information is provided in summary



                                                  18
                Case 21-12374-RAM             Doc 116         Filed 08/16/21        Page 29 of 69




form below for illustrative purposes only, is subject to material change based on contingencies
related to the claims reconciliation process, and is qualified in its entirety by reference to the
provisions of the Plan.

       (e)       Summary of Treatment of Claims, Equity Interests and Estimated
                 Recoveries.

        The table below provides a summary of the classification, treatment and estimated
recoveries of Claims and Equity Interests under the Plan. This information is provided in summary
form below for illustrative purposes only, is subject to material change based on contingencies
related to the claims reconciliation process, and is qualified in its entirety by reference to the
provisions of the Plan.

   THE ESTIMATED PROJECTED RECOVERIES SET FORTH IN THE TABLE
 BELOW ARE ESTIMATES ONLY AND ARE THEREFORE SUBJECT TO CHANGE.

                                                                                     Estimated       Estimated
    Class                Treatment of Claims and Interests                           Aggregate       Percentage
                                                                                      Claims          Recovery
                 Except to the extent that a holder of an Secured Real Estate
                 Tax Claim has been paid by the Debtor prior to the Effective
                 Date or agrees to a different classification and treatment, each
                 holder of an Allowed Secured Real Estate Tax Claim shall
                 receive the full unpaid amount of such Secured Real Estate
                 Tax Claim in Cash, on the later of (i) the Effective Date or as
                 soon as practicable thereafter, (ii) the date such Secured Real
                 Estate Tax becomes Allowed or as soon as practicable
   Class 1:
                 thereafter, and (iii) the date such Allowed Other Priority
 Secured Real
                 Claim is payable under applicable non-bankruptcy law;                $646,177.92        100%
  Estate Tax
                 provided, however, that the Debtor shall not pay any
    Claims
                 premium, interest or penalty in connection with such Allowed
                 Other Priority Claim. The Secured Real Estate Tax Claim
                 include (i) Property Taxes; and (ii) Property Tax Certificates.
                 To the extent Property Taxes for Tax Year 2021, the real
                 estate taxes payable by Debtor as Seller under the Sale
                 Approval Order shall be escrowed for payment when due by
                 the closing agent designated under the Sale Approval Order to
                 consummate that Closing.
                 The Allowed Secured Claim of LV Midtown shall be satisfied                             92.5% as
                 by the holder the Allowed Secured Claim of LV Midtown                               pursuant to LV
                 receiving from the Debtor Sale Proceeds from the Closing of                           Settlement
                 the Property up to the amount of the Release Price as provided                        Agreement,
   Class 2:      for in the LV Settlement Agreement net of (i) ordinary and                          providing that
   Allowed       customary closing costs; (ii) the Secured Real Estate Tax                                (i) LV
                                                                                    $20,468,837.91
   Secured       Claims securing the Class 1 Claim; and (iii) the Broker Fee,                         Midtown will
 Claim of LV     but only to the extent the Sale Proceeds exceed the Release                              accept
  Midtown        Price. The Sale Proceeds constitute, in part, the liquidation of                     $19,600,000;
                 the collateral securing the Class 2 Claim, which the Debtor                             and (ii)
                 shall liquidate at Closing pursuant to a Confirmation Order                            contribute
                 authorizing the sale of the Property pursuant to section 363 of                     $800,000 of its
                 the Bankruptcy Code or otherwise; (ii) realization of the                            collateral as a



                                                         19
              Case 21-12374-RAM             Doc 116         Filed 08/16/21        Page 30 of 69




                                                                                   Estimated       Estimated
  Class                Treatment of Claims and Interests                           Aggregate       Percentage
                                                                                    Claims          Recovery
               indubitable equivalent of the Class 2 Claim, including either                        Surcharge
               in the form of Cash equal to the value of such collateral                           Contribution.
               pursuant to section 506(a) of the Bankruptcy Code and/or the
               return of the collateral securing such Claim in accordance with
               11 U.S.C. § 1129(b)(2)(A)(iii); or (iii) satisfaction of such
               Class 2 Claim as otherwise authorized by the Code or agreed
               to by the holder of such Class 2 Claim. Such satisfaction shall
               occur on the later of the Effective Date or the date each
               respective Class 2 Secured Claim of LV Midtown is Allowed
               by a Final Order. Any portion of the Allowed Claim of a
               holder of a Class 2 Secured Claim of LV Midtown that is not
               satisfied as part of its Allowed Class 2 Secured Claim of LV
               Midtown shall be treated as a Class 5 Allowed General
               Unsecured Claim pursuant to the term of the Plan.
               The Debtor shall reserve and contribute to the Liquidating
               Trust the Excess Sale Proceeds. The Excess Sale Proceeds
               shall be held in trust by the Liquidating Trustee and shall be
               disbursed in accordance with any Final Order, decree or
               judgment entered by the Bankruptcy Court resolving or
               adjudicating the Avoidance Litigation after the expiration of
               all appellate periods of the resolution of any appeals thereof.
               In the event that the Bankruptcy Court determines, after the
               exhaustion of all appeals, that the holder of the Disputed
               Secure Claim of QR Triptych is, in whole or in part, entitled
               to assert an allowed claim secured against the Property and/or
               Excess Sale Proceeds, or any portion thereof, then the holder
               of the Disputed Secured Claim of QR Triptych shall be
               entitled to (i) receive a distribution of the Excess Sale
               Proceeds up to the amount the Bankruptcy Court determines
  Class 3:
               the Disputed Secured Claim of QR Triptych, less the QR                                   0%.
 Disputed
               Triptych Surcharge that the Bankruptcy Court may determine                             Claim is
  Secured                                                                         $10,597,709.81
               and award under Sections 506(a) and 506(c) of the                                   disputed in its
Claim of QR
               Bankruptcy Code; (ii) realization of the indubitable equivalent                        entirety.
  Triptych
               of the Disputed Secured Claim of QR Triptych, including
               either in the form of Cash equal to the value of such collateral
               pursuant to section 506(a) of the Bankruptcy Code and/or the
               return of the collateral securing such Claim in accordance with
               11 U.S.C. §1129(b)(2)(A)(iii) of the Bankruptcy Code; or (iii)
               satisfaction of such Disputed Secured Claim of QR Triptych
               as otherwise authorized by the Bankruptcy Code or agreed to
               by the holder of the Disputed Secured Claim of QR Triptych.
               If the Disputed Secured Claim of QR Triptych is
               recharacterized as equity in the Triptych Debtor by a final,
               non-appealable order, decree or judgment of the Bankruptcy
               Court, then it shall be treated in accordance with the treatment
               provided for in any plan of reorganization that may be
               confirmed for the Triptych Debtor or as otherwise provided
               for under applicable law
 Class 4:      In full satisfaction, settlement, release, extinguishment and
                                                                                   $4,759,570.81     Unknown
 Allowed       discharge of each such Allowed General Unsecured Claim,


                                                       20
            Case 21-12374-RAM             Doc 116         Filed 08/16/21        Page 31 of 69




                                                                                Estimated       Estimated
 Class               Treatment of Claims and Interests                          Aggregate       Percentage
                                                                                 Claims          Recovery
 General     each Holder of an Allowed General Unsecured Claim shall
Unsecured    receive a Class A Beneficial Interest in the Liquidating Trust
 Claims      on a Pro Rata basis with all other Holders of Allowed General
             Unsecured Claims. Such Class A Beneficial Interest shall
             entitle such Holder to Distributions from time to time from the
             Liquidating Trust, as determined by the Liquidating Trustee
             in the exercise of his business judgment after accounting for
             any Liquidating Trust Reserves, on a Pro Rata basis with the
             Holders of all Class A Beneficial Interests in the Liquidating
             Trust, which Distributions will be made from Available Cash
             on deposit from time to time with the Liquidating Trust,
             provided that the maximum Distributions to the Holders of
             Allowed General Unsecured Claims shall be the full amount
             of each Allowed General Unsecured Claim without interest.
             The first Distribution shall be made as soon as reasonably
             practicable following the Effective Date, provided however,
             that any Distribution to the Holders of Disputed Claims shall
             be reserved in the Disputed Claims Fund. No Distribution
             shall be made to Holders of Allowed General Unsecured
             Claims unless and until (i) all Allowed Administrative
             Claims, all Allowed Professional Fee Claims, all Allowed
             Priority Tax Claims, all U.S. Trustee Fees and all Claims in
             Classes 2 and 3 have been paid in full, reserved or otherwise
             resolved, and (ii) the Liquidating Trustee has paid or reserved
             for all obligations of the Liquidating Trust and has established
             the Liquidating Trust Reserve in connection therewith.
             Notwithstanding, the Liquidating Trustee may distribute to
             Holders of Allowed General Unsecured Claims (i) any portion
             of the Surcharge Contribution received as a Liquidating Trust
             Asset and not otherwise used by the Liquidating Trustee to
             pay expenses of the Liquidating Trust; and (ii) any Sale
             Proceeds in excess of the Disputed Claim of QR Triptych
             In full satisfaction, settlement, release, extinguishment and
             discharge of the Allowed Class 6 Equity Interest, the Triptych
             Debtor shall receive a Class B Beneficial Interest in the
             Liquidating Trust, which Class B Beneficial Interest shall
             entitle the Triptych Debtor Triptych to receive Distributions
             from time to time from the Liquidating Trust, as determined
             by the Liquidating Trustee in the exercise of their business
Class 5:     judgment after accounting for any Liquidating Trust Reserves,
Allowed      from Available Cash on deposit from time to time with the
                                                                                  Unknown        Unknown
 Equity      Liquidating Trust, provided that no Distribution shall be made
Interests    to the Triptych Debtor Triptych on account of the Allowed
             Class 5 Equity Interest unless and until (i) all Allowed
             Administrative Claims, all Allowed Professional Fee Claims,
             all Allowed Priority Claims, all Allowed Priority Tax Claims,
             all U.S. Trustee Fees, all Claims in Classes 2 and 3 and all
             Allowed General Unsecured Claims in Class 4 represented by
             the Class A Beneficial Interests have been paid in full,
             reserved or otherwise resolved, and (ii) the Liquidating



                                                     21
               Case 21-12374-RAM            Doc 116        Filed 08/16/21      Page 32 of 69




                                                                                Estimated        Estimated
    Class                Treatment of Claims and Interests                      Aggregate        Percentage
                                                                                 Claims           Recovery
                 Trustee has paid or reserved for all obligations of the
                 Liquidating Trust and has established the Liquidating Trust
                 Reserve in connection therewith.


        (f)      Classification of Claims and Equity Interests Under the Amended Plan

        The following table designates the Classes of Claims against and Equity Interests in the
Debtor under the Plan, and specifies which Classes are (a) Impaired or Unimpaired by the Plan,
(b) entitled to vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy
Code, or (c) deemed to accept or reject the Plan.

  Class                 Claim                              Status                    Entitled to Vote?
    1          Secured Real Estate Tax                Unimpaired               No; Deemed to Accept the
                       Claims                                                  Plan
    2         Allowed Secured Claim of                  Impaired               Yes
                    LV Midtown
    3         Disputed Secured Claim of                 Impaired               Yes
                     QR Triptych
    4         Allowed General Unsecured                 Impaired               Yes
                       Claims
    5          Allowed Equity Interests                 Impaired               Yes

                                  ARTICLE IV
                    MEANS OF IMPLEMENTING THE AMENDED PLAN

4.01    The Debtor will Sell the Property

       The Plan will be funded through the sale of the Property in the manner described in the
Sale Approval Order. See Section §2.05(e), supra.

4.02    The Liquidating Trust

        On the Effective Date of the Plan, (i) the Liquidating Trust shall be created and shall be
governed by the terms of the Liquidating Trust Agreement, (ii) the Liquidating Trust Assets shall
vest in, and be transferred to, the Liquidating Trust, which Liquidating Trust shall constitute, be
appointed as and be deemed a representative of the Debtor’s Estate pursuant to and in accordance
with the terms of Section 1123(b)(3)(B) of the Bankruptcy Code solely for the benefit of the
Liquidating Trust Beneficiaries, and (iii) the Liquidating Trust, through the Liquidating Trustee,
is and shall, among the other powers set forth herein and in the Liquidating Trust Agreement, be
authorized and appointed to investigate, prosecute, enforce, pursue and settle any and all Causes
of Action, provided however, that any settlement of a Cause of Action proposed by the Liquidating


                                                      22
             Case 21-12374-RAM          Doc 116       Filed 08/16/21   Page 33 of 69




Trustee shall require the approval of the Bankruptcy Court upon the filing of a motion in
connection therewith.

      NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, THE
VESTING IN AND TRANSFER OF THE LIQUIDATING TRUST ASSETS TO THE
LIQUIDATING TRUST SHALL BE FREE AND CLEAR OF ANY AND ALL LIENS,
CLAIMS, ENCUMBRANCES AND INTERESTS OF ANY KIND WHATSOEVER.
NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, NO ASSETS OF
THE DEBTOR OR THE DEBTOR’S ESTATE SHALL VEST IN THE DEBTOR OR ANY
OTHER PERSON OR ENTITY FROM AND AFTER THE EFFECTIVE DATE, OTHER THAN
THE LIQUIDATING TRUST.

       (a)     Execution and Implementation

        On or before the Effective Date, the Liquidating Trust Agreement shall be executed by the
Debtor and the Liquidating Trustee and all other necessary steps shall be taken to establish the
Liquidating Trust, which shall be for the benefit of the Liquidating Trust Beneficiaries thereunder.
The Liquidating Trust is created solely to implement the terms of the Plan. The primary purposes
of the Liquidating Trust is to collect and liquidate the Assets of the Debtor’s Estate, pursue those
claims and Causes of Action transferred to, and vested in, the Liquidating Trust and distribute to
the Liquidating Trust Beneficiaries all proceeds from the liquidation of the applicable Assets
pursuant to the terms of the Plan and in accordance with Treasury Regulation Section 301.7701-
4(d). Under no circumstances shall the Liquidating Trustee have any power to engage in any trade
or business or any other activity except as specifically provided herein or otherwise reasonably
necessary and advisable for the orderly liquidation and distribution of the Liquidating Trust Assets
of the Debtor’s Estate.

       (b)     Liquidating Trust Assets

        The Liquidating Trust shall consist of the Liquidating Trust Assets from the Debtor’s Estate
after any required Distributions by the Debtor on the Effective Date. The Debtor shall transfer the
Liquidating Trust Assets to the Liquidating Trust. Such transfer shall be exempt from any stamp,
real estate transfer, mortgage reporting, sales, use or other similar tax pursuant to section 1146(a)
of the Bankruptcy Code and any other applicable law. In connection with the transfer of the
Liquidating Trust Assets to the Liquidating Trust, such Liquidating Trust Assets, including,
without limitation, Causes of Action, shall vest in the Liquidating Trust on the Effective Date.

       (c)     Liquidating Trustee

        The Liquidating Trust shall be governed by the Liquidating Trustee according to the
Liquidating Trust Agreement for the Liquidating Trust. The Liquidating Trustee for the
Liquidating Trust shall mean ______________________ (the “Liquidating Trustee”), the
Liquidating Trustee named to administer the Liquidating Trust, and all successor Liquidating
Trustees. The Liquidating Trustee shall be deemed to have been appointed as the respective
Estate’s representative for the Debtor by the Bankruptcy Court pursuant to section 1123(b)(3)(B)
of the Bankruptcy Code.




                                                 23
             Case 21-12374-RAM          Doc 116        Filed 08/16/21    Page 34 of 69




       (d)     Powers of the Liquidating Trustee

        In furtherance of and consistent with the purpose of the Liquidating Trust and the Plan, the
Liquidating Trustee shall, among other things, have the rights, powers and duties of a chapter 7
trustee under Section 704 of the Bankruptcy Code and a chapter 11 trustee under section 1106 of
the Bankruptcy Code. In connection with the administration of the Liquidating Trust, except as
otherwise set forth herein, the Trustee is authorized to perform only those acts necessary and
desirable to accomplish the purposes of the Liquidating Trust. The Liquidating Trust shall succeed
the rights of the Debtor necessary to protect, conserve and liquidate all Liquidating Trust Assets
as quickly as reasonably practicable. Subject to the limitations set forth in this Trust Agreement,
the Plan and the Confirmation Order, the Liquidating Trustee may exercise all powers granted it
hereunder related to, or in connection with, the collection, prosecution, liquidation, and distribution
to the Beneficiaries, of the Trust Assets. Without limiting, but subject to, the foregoing, the
Liquidating Trustee shall be expressly authorized:

        (a) To open and maintain bank accounts on behalf of or in the name of the Liquidating
Trust, calculate and make Distributions and take other actions consistent with the Plan and the
implementation thereof, including the establishment, re-evaluation, adjustment and maintenance
of appropriate reserves, in the name of the Liquidating Trust.
       (b)   To receive, conserve and manage the Trust Asset
       (c)   To hold legal title to any and all Trust Assets.
       (d) Subject to the applicable provisions of the Plan, to prosecute, collect and liquidate
the Trust Assets.
       (e) To take discovery from third parties, including but not limited to, issuing
Fed.R.Bankr.P. 2004 subpoenas and discovery requests.
        (f) Make decisions regarding the retention or engagement of Trustee's Professionals and
to pay, from the Trust Assets and the proceeds thereof, the fees and charges incurred by the
Liquidating Trust and the fees and expenses of the Liquidating Trustee's Professionals, as well as
the disbursements, expenses or related support services relating to the implementation of the Plan
and performance by the Trustee of its duties under this Agreement. To pay all lawful, expenses,
debts, charges and liabilities of the Liquidating Trust.
       (g) To wind down the affairs of the Trust including the filing of final tax returns, if
applicable, establish any administrative reserves necessary to close the Trust and make all
Distributions to the Beneficiaries provided for or contemplated by the Plan.
        (h) To withhold from the amount distributable to any Person such amount as may be
sufficient to pay any tax or other charge which the Trustee has determined, in its sole discretion,
may be required to be withheld therefrom under the income tax laws of the United States or of any
state or political subdivision thereof. In the exercise of its discretion and judgment, the Trustee
may enter into agreements with taxing or other governmental authorities for the payment of such
amounts as may be withheld in accordance with the provisions of this section.
        (i) To enter into any agreement or execute any document required by or consistent with
the Plan and perform all obligations thereunder.
       (j)   To abandon in any commercially reasonable manner, including abandonment or


                                                  24
              Case 21-12374-RAM          Doc 116        Filed 08/16/21    Page 35 of 69




donation to a charitable organization of its choice, any assets if it concludes that they are of no
significant value or benefit to the Liquidating Trust.
        (k) Except as otherwise set forth in this Trust Agreement, to have exclusive power to
prosecute and/or settle all causes of actions including, without limitation, Avoidance Actions or
any other causes of action or counterclaims as described in the Plan and Disclosure Statement (the
“Causes of Action") and exercise, participate in or initiate any proceeding before the Bankruptcy
Court or any other court of competent and appropriate jurisdiction and voluntarily participate as a
party or otherwise in any administrative proceeding, arbitration, mediation, or other nonjudicial
proceeding and litigate or settle such Actions on behalf of the Liquidating Trust, and pursue such
actions to settlement or final order, all in accordance with the terms of this Agreement.
       (l) To hold any unclaimed Distributions or payment to a Beneficiary in accordance with
this Agreement, the Confirmation Order and the Plan.
       (m) To purchase or create and carry all insurance policies and pay all insurance premiums
and costs it deems necessary or advisable.
        (n)   To implement and/or enforce all provisions of the Plan.
        (o) To collect and liquidate all Trust Assets pursuant to the Plan, the Confirmation Order
and this Agreement and to ultimately close the Chapter 11 Case.
      (p) To object to Claims and supervise and administer the resolution, settlement and
payment of such Claims and the distribution to the Beneficiaries in accordance with this
Agreement and the Plan. Specifically, the Liquidating Trustee may compromise or settle any such
Claim (disputed or otherwise) free of any restrictions other than those restrictions expressly
imposed by the Plan, the Confirmation Order or this Agreement.
       (q) Exercise such rights of setoff as the Debtor or the Estate may have had against any
Beneficiary and/or seek Court approval of such exercise.
        (r)   Voluntarily engage in arbitration or mediation with regard to any dispute.
          (s) To (i) seek a determination of tax liability under section 505 of the Bankruptcy Code,
(ii) file, if necessary, any and all tax information returns required with respect to the Liquidating
Trust treating the Liquidating Trust as a grantor trust pursuant to Treas. Reg. 1.67-4(a) or
otherwise, (iii) make tax elections by and on behalf of the Liquidating Trust and (iv) pay taxes, if
any, payable by the Liquidating Trust.
       (t) To make all distributions to holders of Allowed Claims provided for or contemplated
by the Plan. Resolve issues pe1taining to the retention or disposal of the Liquidating Trust's
administrative and business records.
       (u) To perform any other actions or duties required to be performed by the Liquidating
Trustee pursuant to the provisions of the Plan and/or Confirmation Order.
        For the avoidance of doubt, and without limitation of the foregoing, the Liquidating Trustee
shall explicitly have the authority to: (i) investigate, prosecute, settle, liquidate, dispose of, and/or
abandon any and all Claims and Causes of Action, subject to Bankruptcy Court approval, after
notice and hearing; and (ii) file all tax and regulatory forms, returns, reports and other documents
and financial information required with respect to the Debtor or the Liquidating Trust, and request
a prompt determination of such requests; and (iii) investigate, prosecute, settle, liquidate, dispose


                                                   25
               Case 21-12374-RAM        Doc 116       Filed 08/16/21    Page 36 of 69




of, and/or abandon any and all other Claims and Causes of Action reserved in the Plan, subject to
Bankruptcy Court approval, after notice and hearing.

         (e)    Corporate Action

        All actions contemplated to be performed by the Debtor pursuant to the Plan, or any
corporate or partnership action to be taken by or required of the Debtor, shall, as of the Effective
Date, be deemed to have occurred and be effective as provided herein, and shall be authorized and
approved in all respects without any requirement for further action by the shareholders, partners,
members or managers of the Debtor. All Persons, governmental units, title agencies, licensing
agencies and offices of recordation may rely upon the authority vested in the Debtor in order to
effectuate the Plan and the transactions contemplated herein.

         (f)    Costs and Expenses

        The costs and expenses of the Liquidating Trust, and the reasonable fees and expenses of
the Liquidating Trustee and the Liquidating Trustee’s Professionals, United States Trustee fees,
shall be paid out of the Liquidating Trust Assets for the Liquidating Trust. Those Professionals
shall continue to file fee applications with the Bankruptcy Court for services provided to the
Liquidating Trust and Liquidating Trustee, and all requests of Professionals retained by the
Liquidating Trust for payment of fees or expenses shall be made by means of an interim or final
fee application and shall be subject to the approval of, and review by, the Bankruptcy Court to
ensure that such payment conforms to the terms of any engagement agreement, the Bankruptcy
Code, the Bankruptcy Rules, the Local Bankruptcy Rules.

         (g)    Compensation of the Liquidating Trustee

         The Liquidating Trustee shall be entitled to reasonable compensation at his standard hourly
rates.

         (h)    Retention of Professionals

        The Liquidating Trustee may retain and compensate attorneys, accountants and other
professionals (collectively, the “Professionals”) to assist in his duties as Liquidating Trustee under
the Plan and Liquidating Trust on such terms (including on a contingency or hourly basis) as the
Liquidating Trustee deems appropriate without Bankruptcy Court approval. Without limiting the
foregoing, the Liquidating Trustee may retain any Professional that represented the Debtor or other
parties in interest in this Chapter 11 Case.

         (i)    Tax Consequences of Liquidating Trust

       For all U.S. federal income tax purposes, all parties (including, without limitation, the
Debtor, the Liquidating Trustee and the Liquidating Trust Beneficiaries) shall treat the transfer of
the Liquidating Trust Assets to the Liquidating Trust as: (A) a transfer of the Liquidating Trust
Assets (subject to any obligations relating to those assets) directly to those Holders of Allowed
Claims and Equity Interests receiving Beneficial Interests in the Liquidating Trust (the
“Liquidating Trust Beneficial Interests”), followed by (B) the transfer by such Liquidating Trust



                                                 26
             Case 21-12374-RAM          Doc 116        Filed 08/16/21    Page 37 of 69




Beneficiaries to the Liquidating Trust of the Liquidating Trust Assets in exchange for the
Liquidating Trust Beneficial Interests.

        Accordingly, those Holders of Allowed Claims and Equity Interests receiving Liquidating
Trust Beneficial Interests shall be treated for United States federal income tax purposes as the
grantors and deemed owners of their respective share of the Liquidating Trust Assets. The
foregoing treatment shall also apply, to the extent permitted by applicable law, for state and local
income tax purposes. Notwithstanding the foregoing, (i) in the event that any portion of a
Liquidating Trust is treated as a “qualified settlement fund” pursuant to Section 1.468B-1 of the
Treasury Regulations, the United States federal income tax consequences shall be determined in
accordance with the rules set forth in Section 468B of the Internal Revenue Code and the Treasury
Regulations thereunder; and/or (ii) in the event that the Liquidating Trustee timely elects to treat
any Liquidating Trust Assets allocable to the Disputed Claims Fund as a “disputed ownership
fund” pursuant to Section 1.468B-9(c)(2)(ii) of the Treasury Regulations, any Holders of such
Disputed Claims shall, to the extent of such Disputed Claims, not be treated as having received
any portion of the Liquidating Trust Assets transferred to the Liquidating Trust hereunder and shall
not be deemed as grantors of the Liquidating Trust to the extent of such Disputed Claims

       (j)     Duration

        The Liquidating Trust shall remain in existence and continue in full force and effect until
all of the following shall have occurred: (a) the Liquidating Trust Assets have been reduced to
Cash or the Liquidating Trustee has determined that it is impractical or not in the best interest of
the Liquidating Trust Beneficiaries to do so; (b) all costs, expenses and obligations incurred in
administering the Liquidating Trust have been paid and discharged; (c) the Liquidating Trust
Assets have been distributed to the Liquidating Trust Beneficiaries in accordance with the Plan;
and (d) a final report has been filed and a Final Decree closing the Chapter 11 Case has been
entered; provided, however, that the Liquidating Trust shall not remain in existence more than five
years from the date of the Liquidating Trust Agreement, unless extended pursuant to the terms
hereof. If warranted by the facts and circumstances provided for in the Plan, and subject to the
approval of the Bankruptcy Court of a motion of the Liquidating Trustee seeking an extension of
the term of the Liquidating Trust as necessary to the purpose of the Liquidating Trust, then the
term of the Liquidating Trust may be extended for a finite term based on the particular
circumstances. Each extension must be approved by the Bankruptcy Court within six months of
the beginning of the extended term with notice thereof to all Liquidating Trust Beneficiaries.
Notwithstanding the foregoing, the Liquidating Trust shall in no event remain in existence for
more than twenty-one years from the Effective Date.

       (k)     Indemnification

        The Liquidating Trustee and the Liquidating Trustee’s attorneys, employees, officers,
directors, agents, representatives, and Professionals, as the case may be, shall be held harmless and
shall not be liable for actions taken or omitted in their capacity as, or on behalf of, the Liquidating
Trustee, except those acts that are determined by Final Order to have arisen out of their own
intentional fraud, willful misconduct or gross negligence, and each shall be entitled to be
indemnified, held harmless, and reimbursed for fees and expenses including, without limitation,
reasonable attorney’s fees, which such Persons and Entities may incur or may become subject to


                                                  27
             Case 21-12374-RAM          Doc 116       Filed 08/16/21    Page 38 of 69




or in connection with any action, suit, proceeding or investigation that is brought or threatened
against such Persons or Entities in respect of that person’s or entity’s or the Liquidating Trustee’s
actions or inactions regarding the implementation or administration of the Plan, the Liquidating
Trust or the Liquidating Trust Agreements or the discharge of their duties hereunder or thereunder,
except for any actions or inactions that are determined by Final Order to have arisen from
intentional fraud, willful misconduct or gross negligence.

         Any claim of the Liquidating Trustee and the other parties entitled to indemnification under
this section, to be indemnified, held harmless, or reimbursed shall be satisfied solely from the
Liquidating Trust Assets, including but not limited to the Available Cash, or any applicable
insurance coverage. The Liquidating Trustee shall be entitled to rely, in good faith, on the advice
of their retained professionals regardless of whether such advice is provided in writing or verbally.
Notwithstanding the foregoing, the Liquidating Trustee shall not be under any obligation to consult
with his retained professionals, and his determination not to do so shall not result in the imposition
of liability on the Liquidating Trustee unless such determination is based on willful misconduct,
gross negligence, or intentional fraud.

       (l)     Bond

        As a condition to serving as Liquidating Trustee, the Liquidating Trustee, and any
successor trustee, shall post a bond in favor of the Liquidating Trust in an amount that is not less
than the amount of Cash held by the Liquidating Trust on the Effective Date, which bond shall be
in substantially the same form as is required by the United States Trustee for trustees in the
Southern District of Florida.

        For the avoidance of doubt, the Liquidating Trust shall be responsible for all costs
associated with the posting of the foregoing bond, including the premium associated with such
bond. In addition, the Liquidating Trustee is hereby authorized, out of funds available from the
Liquidating Trust, to obtain all reasonably necessary insurance coverage for himself and the
Liquidating Trust, their agents, representatives, employees or independent contractors whether as
a named insured on the policies or otherwise, including, but not limited to, coverage with respect
to (a) appropriate directors and officers/trustee liability insurance,(b) any property that is or may
in the future become the property of the Liquidating Trust, and (c) the liabilities, duties, and
obligations of the Liquidating Trustee and the Liquidating Trust. Such bond shall be subject to
discharge and release upon an appropriate motion and order from the Bankruptcy Court upon the
Liquidating Trustee’s resignation, death or removal, or for other cause.

       (m)     Resignation, Death or Removal

        The Liquidating Trustee may resign at any time; provided, however, that he shall file a
motion with the Bankruptcy Court in connection therewith and request that a successor or
replacement be appointed in accordance herewith, which motion shall be on notice to the top
twenty (20) Creditors holding Allowed Claims and the Office of the United States Trustee. The
Office of the United States Trustee or any party in interest, by motion filed with the Bankruptcy
Court, or the Bankruptcy Court on its own order to show cause, may seek to remove the
Liquidating Trustee for cause, including under Section 324 of the Bankruptcy Code, or, if Section
324 is deemed inapplicable, then for the same reasons that would otherwise suffice under Section


                                                 28
             Case 21-12374-RAM           Doc 116       Filed 08/16/21     Page 39 of 69




324, for the violation of any material provision of the Plan, or in the event the Liquidating Trustee
becomes incapable of acting hereunder as a result of physical or mental disability and such physical
or mental disability continues for a period in excess of thirty (30) days (except in the case of death,
in which instance the procedures for replacement will begin immediately).

        In the event of a resignation or removal, the Liquidating Trustee, unless he is incapable of
doing so, shall continue to perform his duties hereunder until such a time as a successor is approved
by a Final Order of the Bankruptcy Court. In the event the Liquidating Trustee resigns or is
removed, the Liquidating Trust Beneficiaries, shall have 90 days to select a successor Liquidating
Trustee by filing a motion with the Bankruptcy Court. If the Liquidating Trust Beneficiaries do
not select a successor Liquidating Trustee, then the Office of the United States Trustee may file a
motion with the Bankruptcy Court seeking an order directing the United States Trustee to select
such successor.

       (n)     Transfer of Assets Free and Clear of all Liens, Claims and Encumbrances

     NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, THE
VESTING IN AND TRANSFER OF THE LIQUIDATING TRUST ASSETS TO THE
LIQUIDATING TRUST SHALL BE FREE AND CLEAR OF ANY AND ALL LIENS,
CLAIMS, ENCUMBRANCES AND INTERESTS OF ANY KIND WHATSOEVER.

     NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, NO
ASSETS OF THE DEBTOR OR THE DEBTOR’S ESTATE SHALL VEST IN THE DEBTOR
OR ANY OTHER PERSON OR ENTITY FROM AND AFTER THE EFFECTIVE DATE
OTHER THAN THE LIQUIDATING TRUST.

                                    ARTICLE V
                         PRESERVATION OF CAUSES OF ACTION

5.01   Transfer of Causes of Action

        Pursuant to the terms of the Plan, all Causes of Action are being transferred to the
Liquidating Trust. On and as of the Effective Date, all Causes of Action shall be preserved and
vested in the Liquidating Trust. After the Effective Date, the Liquidating Trust, through the
Liquidating Trustee, will have the right to pursue, not pursue, enforce, file, settle, compromise,
release, withdraw, arbitrate or litigate any Cause of Action that vests in the Liquidating Trust,
provided, however, that any settlement of a Cause of Action shall require the approval of the
Bankruptcy Court upon the filing of a motion and a hearing.

5.02   No Release of Any Claim or Causes of Action

         THE PLAN DOES NOT, AND IS NOT INTENDED TO, RELEASE ANY CAUSE OF
ACTION OR OBJECTIONS TO CLAIMS, AND ALL SUCH RIGHTS ARE SPECIFICALLY
RESERVED IN FAVOR OF THE LIQUIDATING TRUST. Creditors are advised that legal
rights, claims and rights of action the Debtor may have against them, if they exist, are retained
under the Plan for prosecution unless a specific order of the Bankruptcy Court authorizes the
Debtor to release such claims. As such, Creditors are cautioned not to rely on (i) the absence of
the listing of any legal right, claim or right of action against a particular Creditor in the Disclosure


                                                  29
             Case 21-12374-RAM          Doc 116       Filed 08/16/21    Page 40 of 69




Statement, the Plan, or the Schedules, or (ii) the absence of litigation or demand prior to the
Effective Date of the Plan as any indication that the Debtor or Liquidating Trustee do not possess
or do not intend to transfer to or vest any Cause of Action in the Liquidating Trustee if a particular
Creditor votes to accept the Plan. It is the expressed intention of the Plan to preserve rights,
objections to Claims, and rights of action of the Debtor, whether now known or unknown, for the
benefit of the Liquidating Trusts. A Cause of Action shall not, under any circumstances, be waived
as a result of the failure of the Debtor to describe such Cause of Action with specificity in the Plan
or in the Disclosure Statement; nor shall the Liquidating Trustee, as a result of such failure, be
estopped or precluded under any theory from pursuing any such Cause of Action. Nothing in the
Plan operates as a release of any Cause of Action.

5.03   Summary and Disclosure of Causes of Action

        The Debtor does not presently know the full extent of the Causes of Action and, for
purposes of voting on the Plan, all Creditors and Holders of Equity Interests are advised that the
Liquidating Trustee will have substantially the same rights that a Chapter 7 trustee would have
with respect to the Causes of Action. Accordingly, neither a vote to accept either Plan by any
Creditor or Holder of an Equity Interest nor the entry of the Confirmation Order will act as a
release, waiver, bar or estoppel of any Cause of Action against such Creditor or any other Person
or Entity. Confirmation of the Plan and entry of the Confirmation Order is not intended to and
shall not be deemed to have any res judicata or collateral estoppel or other preclusive effect that
would precede, preclude, or inhibit prosecution of such Cause of Action following Confirmation
of the Plan.

        For avoidance of doubt, the Debtor and the Liquidating Trustee specifically preserve any
and all claims and Causes of Action against any of the following for actions taken or omitted to be
taken that caused either of the Debtor damage or harm: (i) any Holders of Equity Interests; (ii) QR
Triptych, LLC; (iii) JQ Real Estate, LLC; (iv) Jesus Quintero; and (vi) ZP Investments, LLC
(collectively, the “Known Targets”) for the enforcement and collection of amounts owed in
connection therewith to the Debtor and the avoidance of any releases provided by the Debtor or
transfers of property interests of the Debtor. For the further avoidance of Doubt, the Avoidance
Litigation shall be transferred to the Liquidating Trust and the Liquidating Trustee shall be
substituted as plaintiff on behalf of the Debtor.

        In addition to the above, the Causes of Action which are all specifically preserved under
the Plan, include, without limitation, specifically the following:

           i. Any and all claims and causes of action, including Causes of Action, under state or
federal law against the Known Targets , any and all present and former managers, partners (limited
or general partners), directors, officers, shareholders, principals, employees, agents and affiliates
of, the Debtor and of any affiliates of the Debtor, and any professionals employed by the Debtor,
including accountants, auditors and lawyers, including without limitation, in any way related to,
including providing aid and assistance in connection with: (i) the operation, management, funding
and fund raising of the Debtor, including without limitation, breach of fiduciary duty, negligence,
negligent management, fraud, civil theft, civil RICO or conspiracy, conversion, alter ego,
misrepresentation, professional malpractice, corporate advantage, theft of corporate opportunities,
wasting of corporate assets, equitable subordination of claims, breach of contract and federal or


                                                 30
             Case 21-12374-RAM           Doc 116       Filed 08/16/21     Page 41 of 69




state statutory claims (including securities laws violations), as well as aiding and abetting any of
the above; (ii) the sale, transfer, exchange or disposition of any property of or securities in the
Debtor or any of its affiliates, or any partnership interests, preferred stock, common stock or equity
or similar interest or securities therein, either prior to or after the Petition Date; or (iii) the
conversion, misappropriation or misapplication of property of the Debtor or any of its affiliates or
any products or proceeds therefrom.

           ii. Any and all claims, choses in action, causes of action suits, accounts, controversies,
agreements, promises, rights to legal remedies, rights to equitable remedies, rights to payments
and claims, whether known or unknown, reduced to judgment, not reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, secured or unsecured
and whether assertable directly or derivatively, in law, equity or otherwise, which are owned or
held by, or have accrued to, the Debtor or the Estate, whether arising before or after the Petition
Date, including without limitation, those which are: (i) property of the Estate of the Debtor under
and pursuant to Section 541 of the Bankruptcy Code; (ii) for subrogation and contribution; (iii) for
turnover; (iv) for avoidable transfers and preferences under and pursuant to Sections 542 through
550 and 553 of the Bankruptcy Code and applicable state law; (v) to determine the extent, validity
and priority of liens and encumbrances; (vi) for surcharge under Section 506(c) of the Bankruptcy
Code; (vii) for subordination under Section 510 of the Bankruptcy Code; (viii) related to federal
or state securities laws; (ix) direct or derivative claims or causes of action of any type or kind; (x)
for professional malpractice against professionals employed by the Debtor; (xi) against any and
all former managers, partners (limited or general partners), officers and directors of the Debtor,
including for breach of fiduciary duty or improper distributions; (xii) under and pursuant to any
policies of insurance maintained by the Debtor, including without limitation, the directors’ and
officers’ liability insurance policy; (xiii) for theft of corporate opportunity; (xiv) for collection on
accounts, accounts receivables, loans, notes receivables or other rights to payment; (xv) for the
right to seek a determination by the Bankruptcy Court of any tax, fine or penalty relating to a tax,
or any addition to a tax, under Section 505 of the Bankruptcy Code; (xvi) which arise under or as
a result of any section of the Bankruptcy Code, including Section 362; and (xvii) against any lender
of the Debtor related in any way to the lending relationship with the Debtor, and further including
but not limited to claims against any such lender for exerting excessive or unreasonable control
over the Debtor, for, charging, taking, reserving, collecting or receiving interest in excess of the
highest lawful rate, for any breach of fiduciary duty, breach of any duty of fair dealing, breach of
confidence, or any cause of action or defense based on the negligence of such lender, for any
“lender liability” theories, breach of funding commitment, undue influence, duress, economic
coercion, conflict of interest, negligence, bad faith, malpractice, violations of the Racketeer
Influenced and Corrupt Organizations Act, intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortious interference with corporate governance or
prospective business advantage, breach of contract, fraud, mistake, deceptive trade practices, libel,
slander, conspiracy, fraudulent conveyance, or any claim for wrongfully taking any action in
connection with the foregoing; and (xviii) all claims against any Person with any connections with
or to the Debtor, based in law or equity, including, without limitation, under the Bankruptcy Code,
federal law or state law, whether direct, indirect, derivative or otherwise and whether asserted or
unasserted as of the Effective Date.




                                                  31
            Case 21-12374-RAM           Doc 116       Filed 08/16/21   Page 42 of 69




         iii. Any and all claims and causes of action involving or in any way related to the
collection of accounts receivables, notes receivables, loans receivables or other receivables owed
to the Debtor; and

        iv. Any and all claims and causes of action seeking to subordinate, equitably or
otherwise, Claims filed against the Estate, or to re-characterize such Claims as Equity Interests in
the Debtor;

          v. The Estate shall remain open, even if the Chapter 11 Case has been closed, as to
any and all Causes of Action until such time as the Causes of Action have been fully administered
and the recoveries therefrom have been received.

5.04   Summary and Disclosure of Causes of Action

        The Liquidating Trust (a) may commence or continue in any appropriate court, tribunal or
any other appropriate setting (e.g., American Arbitration Association or other arbitration
association) any suit or other proceeding for the enforcement of any Cause of Action which the
Debtor had or had power to assert immediately prior to the Effective Date, and (b) may settle or
adjust such Cause of Action; provided, however, that from and after the Effective Date, the
Liquidating Trust shall be authorized to compromise and settle any Cause of Action or objection
to a Claim upon approval by the Bankruptcy Court after notice and a hearing.

                                   ARTICLE VI
                       PROVISIONS GOVERNING DISTRIBUTIONS

6.01   Manner of Cash Payments Under the Amended Plan

        Any Distribution pursuant to the Plan, to the extent posted in the United States mail, shall
be deemed made when deposited by the Debtor or the Liquidating Trustee (or their respective
agent(s)), as applicable, into the United States mail, or paid by wire transfer. At the option of the
Debtor or the Liquidating Trustee, as applicable, any Cash payment to be made pursuant to the
Plan shall be made, at the election of the Debtor or the Liquidating Trustee, as applicable, by check
drawn on a domestic bank, by wire transfer, or by ACH, from a domestic bank, or other method
mutually agreed upon by the holder of the Allowed Claim and the Debtor. Whenever any
Distribution to be made under the Plan shall be due on a day other than a Business Day, such
Distribution shall instead be made, without interest, on the immediately succeeding Business Day,
but shall be deemed to have been made on that due date.

6.02   Entity Making Distribution

        Except as otherwise provided in the Plan, Distributions to holders of Allowed Claims and
Allowed Equity Interests shall be made by the Debtor, if before the Effective Date, or the
Liquidating Trustee if on or after the Effective Date. The Debtor and the Liquidating Trustee shall
not be required to give any bond or surety or other security for the performance of their duties,
unless otherwise ordered by the Bankruptcy Court.




                                                 32
             Case 21-12374-RAM          Doc 116       Filed 08/16/21    Page 43 of 69




6.03   Distribution Dates

        Distributions to holders of Claims and Equity Interests shall be made as provided in
Articles II and III of the Plan. If any payment or act under the Plan is required to be made or
performed on a date that is not a Business Day, then the making of such payment or the
performance of such act may be completed on the next succeeding Business Day, but shall be
deemed to have been completed as of the required date.

6.04   Record Date for Distributions

        Except as otherwise provided in a Final Order of the Bankruptcy Court, the transferees of
Claims or Equity Interests that are transferred pursuant to Bankruptcy Rule 3001 on or prior to the
Record Date will be treated as the holders of those Claims or Equity Interests (as applicable) for
all purposes, notwithstanding that any period provided by Bankruptcy Rule 3001 for objecting to
the transfer may not have expired by the Record Date. The Debtor or Liquidating Trustee, as
applicable, shall have no obligation to recognize any transfer of any Claim or Equity Interest
occurring after the Record Date. In making any Distribution with respect to any Claim or Equity
Interest, the Debtor or Liquidating Trustee, as applicable, shall be entitled instead to recognize and
deal with, for all purposes hereunder, only the Entity that is listed on the proof of Claim or Equity
Interest filed with respect thereto or on the Schedules as the holder thereof as of the close of
business on the Record Date and upon such other evidence or record of transfer or assignment that
was known to the Debtor as of the Record Date.

6.05   Delivery of Distributions

         Subject to Bankruptcy Rule 9010 and except as otherwise provided herein, Distributions
to the holders of Allowed Claims and Allowed Equity Interests shall be made by the Debtor or
Liquidating Trustee, as applicable, at (a) the address of each holder as set forth in the Schedules,
unless superseded by the address set forth on proofs of Claim or Equity Interest filed by such
holder or (b) the last known address of such holder if no proof of Claim or Equity Interest is filed
or if the Debtor or Liquidating Trustee, as applicable, have not been notified in writing of a change
of address.

6.06   Undeliverable and Unclaimed Distributions

        In the event that any Distribution to any holder of an Allowed Claim or Allowed Equity
Interest made by the Debtor or Liquidating Trustee, as applicable is returned as undeliverable, the
Debtor or Liquidating Trustee, as applicable, shall use commercially reasonable efforts to
determine the current address of each holder, but no Distribution to such holder shall be made
unless and until the Debtor or Liquidating Trustee, as applicable, has determined the then current
address of such holder; provided, however, that all Distributions to holders of Allowed Claims or
Allowed Equity Interests made by the Debtor or Liquidating Trustee, as applicable, that are
unclaimed for a period of ninety (90) days after the date of the first attempted Distribution shall
have its, his or her Claim or Equity Interest for such undeliverable Distribution deemed satisfied
and will be forever barred from asserting any such Claim or Equity Interest against the Debtor or
Liquidating Trustee, as applicable, or their property. Any Distributions which are undeliverable


                                                 33
             Case 21-12374-RAM          Doc 116       Filed 08/16/21    Page 44 of 69




or have not been negotiated within the time set forth above shall be deemed unclaimed property
under section 347(b) of the Bankruptcy Code and revested in the Debtor or Liquidating Trustee,
as applicable. The Debtor or Liquidating Trustee, as applicable, shall have no further obligation
to make any Distribution to the holder of such Claim or Equity Interest on account of such Claim
or Equity Interest, and any entitlement of any holder of such Claim or Equity Interest to any such
Distributions shall be extinguished and forever barred; provided, however, that the holder of such
Claim or Equity Interest may receive future Distributions on account of such Claim or Equity
Interest by contacting the Debtor or Liquidating Trustee, as applicable, at some point prior to the
final Distribution.

6.07   Compliance with Tax Requirements

        The Debtor or Liquidating Trustee, as applicable, may withhold and pay to the appropriate
taxing authority all amounts required to be withheld pursuant to the Tax Code or any provision of
any foreign, state or local tax law with respect to any payment or Distribution on account of Claims
or Equity Interests; provided, however, that the Debtor or Liquidating Trustee, as applicable, shall
not make any such withholdings described in this paragraph (other than routine tax withholdings
with respect to employee-related claims (if any)) from any payment or Distribution on account of
Claims or Equity Interests without first filing a notice with the Court (and serving such notice on
the holder of the Claim or Equity Interest) describing the nature and amount of the proposed
withholding and providing the Creditor or holder of Equity Interest an opportunity to object. All
such amounts withheld and paid to the appropriate taxing authority shall be treated as amounts
distributed to such holders of the Claims or Equity Interests.

        The Debtor or Liquidating Trustee, as applicable, shall be authorized to collect such tax
information from the holders of Claims or Equity Interests (including social security numbers or
other tax identification numbers) as it in its sole discretion deems necessary to effectuate the Plan.
In order to receive Distributions under the Plan, all holders of Claims or Equity Interests will need
to identify themselves to the Debtor or Liquidating Trustee, as applicable, and provide all tax
information the Debtor or Liquidating Trustee, as applicable, deem appropriate (including
completing the appropriate Form W-8 or Form W-9, as applicable to each holder). The Debtor or
Liquidating Trustee, as applicable, may refuse to make a Distribution to any holder of a Claim or
Equity Interest that fails to furnish such information within the time period specified by the Debtor
or Liquidating Trustee, as applicable, and such Distribution shall be deemed an unclaimed
Distribution under the Plan, and, provided further that, if the Debtor or Liquidating Trustee, as
applicable, fail to withhold in respect of amounts received or distributable with respect to any such
holder and such Debtor are later held liable for the amount of such withholding, such holder shall
reimburse the Debtor or Liquidating Trustee, as applicable, for such liability. Notwithstanding
any other provision of the Plan, each holder of an Allowed Claim or Equity Interest that is to
receive a Distribution under the Plan shall have the sole and exclusive responsibility for the
satisfaction and payment of any tax obligations imposed by any governmental unit.

6.08   No Payments of Fractional Dollars

        Notwithstanding any other provision of the Plan to the contrary, no payment of fractional
dollars shall be made pursuant to the Plan. Whenever any payment of a fraction of a dollar under



                                                 34
             Case 21-12374-RAM          Doc 116       Filed 08/16/21    Page 45 of 69




the Plan would otherwise be required, the actual Distribution made shall reflect a rounding down
of such fraction to the nearest whole dollar.

6.09   Interests on Claims

        Except as specifically provided for in the Plan or the Confirmation Order or required by
the Bankruptcy Code, interest shall not accrue on Claims or Equity Interests and no holder of a
Claim or Equity Interest shall be entitled to interest on any Claim accruing on or after the
applicable Petition Date. Interest shall not accrue on any General Unsecured Claim that is a
Disputed Claim in respect of the period from the Effective Date to the date a final Distribution is
made thereon if and after that Disputed Claim becomes an Allowed Claim. Except as expressly
provided herein or in a Final Order of the Bankruptcy Court, no prepetition Claim shall be Allowed
to the extent that it is for post-petition interest or similar charges.

6.10   No Distribution in Excess of Allowed Amount of Claims

       Notwithstanding anything to the contrary contained in the Plan, no holder of an Allowed
Claim shall receive in respect of that Claim any Distribution in excess of the Allowed amount of
such Claim.

6.11   Setoff and Recoupment

         The Debtor or Liquidating Trust, as applicable, may setoff against, or recoup from, any
Claim or Equity Interest and the Distributions to be made pursuant to the Plan in respect thereof,
any Claims or defenses of any nature whatsoever that such Debtor or Liquidating Trust, as
applicable, or the Estate may have against the holder of such Claim or Equity Interest, but neither
the failure to do so nor the allowance of any Claim or Equity Interest under the Plan shall constitute
a waiver or release by the Debtor or Liquidating Trustee, as applicable, or the Estate of any right
of setoff or recoupment that any of them may have against the holder of any Claim or Equity
Interest. Any such setoffs or recoupments may be challenged in Bankruptcy Court.
Notwithstanding any provision in the Plan to the contrary, nothing therein shall bar any creditor
from asserting its setoff or recoupment rights to the extent permitted under section 553 or any other
provision of the Bankruptcy Code; provided, however, that such setoff or recoupment rights are
timely asserted; provided further that all rights of the Debtor or Liquidating Trustee, as applicable,
and the Estate with respect thereto are reserved.

6.12   De Minimis Distributions; Charitable Donations

        Notwithstanding anything to the contrary in the Plan, the Debtor or Liquidating Trustee, as
applicable, shall not be required to make a Distribution to any Creditor of holder of an Equity
Interest if the dollar amount of the Distribution is less than $10 or otherwise so small that the cost
of making that Distribution exceeds the dollar amount of such Distribution. On or about the time
that the final Distribution is made, the Debtor or Liquidating Trustee, as applicable, may make a
donation of undistributable funds as defined by Local Rule 3011-1(C)(1), in the reasonable
discretion of the Debtor or Liquidating Trustee, as applicable, to the following organizations (each
of which qualifies for not-for-profit status under section 501(c)(3) of the Tax Code) with
undistributable funds if, in the reasonable judgment of the Debtor or Liquidating Trustee, as


                                                 35
            Case 21-12374-RAM           Doc 116       Filed 08/16/21   Page 46 of 69




applicable, the cost of calculating and making the final Distribution of the undistributable funds
remaining is excessive in relation to the benefits to the or holders of Claims or Equity Interests
who would otherwise be entitled to such Distributions: (i) the Bankruptcy Bar Foundation of the
Bankruptcy Bar Association of the Southern District of Florida; (ii) Legal Services of Greater
Miami, Inc.; (iii) Dade Legal Aid- Put Something Back Program; or (iv) Miami Foundation for
Mental Health, Inc.

6.13   Withholding of Distributions

        Any federal, state or local withholding taxes or other amounts required to be withheld under
applicable law shall be deducted from Distributions pursuant to the Plan. The Debtor or
Liquidating Trustee, as applicable, may withhold from amounts distributable pursuant to the Plan
to any Person or Entity any and all amounts, determined in the reasonable discretion of the Debtor
or Liquidating Trust, as applicable, required to be withheld by any law, regulation, rule, ruling,
directive, or other governmental requirement. The Debtor or Liquidating Trust, as applicable, shall
not make any such withholdings described in this paragraph (other than routine tax withholdings
with respect to employee-related claims (if any)) from any payment or Distribution on account of
Claims or Equity Interests without first filing a notice with the Court (and serving such notice on
the holder of the Claim or Equity Interest) describing the nature and amount of the proposed
withholding and providing the Creditor or holder an opportunity to object.

6.14   Distributions in Satisfaction; Allocation

        Except for the obligations expressly imposed by the Plan and the property and rights
expressly retained under the Plan, if any, the Distributions and rights that are provided in the Plan
shall be in complete satisfaction and release of all Claims against, liabilities in, Liens on,
obligations of and Equity Interests in the Debtor and their Estate, whether known or unknown, that
arose or existed prior to the Effective Date. Distributions received in respect of Allowed Claims
will be allocated first to the principal amount of such Claims, with any excess allocated to unpaid
accrued interest (if any).

6.15   No Distributions on Late-Filed Claims

       Except as otherwise provided in a Final Order of the Bankruptcy Court, any Claim as to
which a proof of Claim was required to be filed and was first filed after the applicable bar date in
the Chapter 11 Case shall automatically be deemed a late-filed Claim that is disallowed in the
Chapter 11 Case, without the need for (a) any further action by the Debtor or Liquidating Trustee,
as applicable, (b) an order of the Bankruptcy Court. Nothing in this paragraph is intended to
expand or modify the applicable bar dates or any orders of the Bankruptcy Court relating thereto.

                                         ARTICLE VII
                                      DISPUTED CLAIMS

7.01   Resolution of Disputed Claims

        The Debtor or the Liquidating Trustee, as applicable, shall have the right to make and file
objections to Claims or Equity Interests in the Bankruptcy Court. Unless otherwise ordered by the


                                                 36
            Case 21-12374-RAM           Doc 116       Filed 08/16/21   Page 47 of 69




Bankruptcy Court after notice and a hearing, all Disputed Claims or Equity Interests shall be
subject to the exclusive jurisdiction of the Bankruptcy Court.

7.02   Objection Deadline

       All objections to Disputed Claims or Equity Interests shall be filed no later than the Claims
Objection Bar Date, unless otherwise ordered by the Bankruptcy Court after notice and a hearing,
with notice only to those parties entitled to notice in the Chapter 11 Case pursuant to Bankruptcy
Rule 2002.

7.03   Estimation of Claims

        At any time, the Debtor or Liquidating Trustee, as applicable, may request that the
Bankruptcy Court estimate any contingent or unliquidated Claim or Equity Interests to the extent
permitted by section 502(c) of the Bankruptcy Code regardless of whether the Debtor or
Liquidating Trustee, as applicable, have previously objected to such Claim or Equity Interest or
whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall
have jurisdiction to estimate any Claim or Equity Interest at any time during litigation concerning
any objection to such Claim or Equity Interest, including during the pendency of any appeal
relating to any such objection. If the Bankruptcy Court estimates any contingent or unliquidated
Claim or Equity Interest, that estimated amount shall constitute either the Allowed amount of such
Claim or Equity Interest or a maximum limitation on the Claim or Equity Interest, as determined
by the Bankruptcy Court.

        If the estimated amount constitutes a maximum limitation on the Claim or Equity Interest,
the Debtor or Liquidating Trustee, as applicable, may elect to pursue supplemental proceedings to
object to the ultimate allowance of the Claim or Equity Interest. All of the aforementioned
objection, estimation and resolution procedures are cumulative and not exclusive of one another.
Claims or Equity Interests may be estimated and subsequently compromised, settled, withdrawn
or resolved by any mechanism approved by the Bankruptcy Court.

7.04   No Distributions Pending Allowance

        Notwithstanding any other provision in the Plan, if any portion of a Claim or Equity Interest
is disputed, no payment or Distribution provided under the Plan shall be made on account of such
Claim or Equity Interest unless and until such Disputed Claim or Equity Interest becomes an
Allowed Claim or Allowed or Equity Interest.

        To the extent that a Disputed Claim or Equity Interests ultimately becomes an Allowed
Claim or Equity Interest, Distributions (if any) shall be made to the holder of such Allowed Claim
or Equity Interest in accordance with the provisions of the Plan. Upon allowance, a holder of the
Allowed Disputed Claim or Equity Interest shall receive any Distributions that would have been
made up to the date of allowance to such holder under the Plan had the Disputed Claim or Equity
Interest been allowed on the Effective Date.




                                                 37
            Case 21-12374-RAM         Doc 116       Filed 08/16/21   Page 48 of 69




                           ARTICLE VIII
       TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

8.01   General Treatment: Rejected if not Previously Assumed

        Within fourteen (14) days prior to the Confirmation Hearing, the Debtor shall file
and serve a Notice of all contracts that it intends to assume and assign to the Liquidating
Trust (the “Assumption Schedule”). Pursuant to sections 365(a) and 1123(b)(2) of the
Bankruptcy Code, upon the Effective Date, all executory contracts and unexpired leases that
exist between the Debtor and any Person or Entity shall be deemed rejected, unless included
on the Assumption Schedule or previously assumed. The Liquidating Trustee shall have
sixty (60) days from the Effective Date to supplement the Assumption Schedule and the
Bankruptcy Court will determine any disputes regarding any cure or rejection damages.
Subject to the occurrence of the Effective Date, entry of the Confirmation Order shall
constitute approval of such assumption or rejection pursuant to section 365(a) of the
Bankruptcy Code and a finding by the Bankruptcy Court that each such assumption or
rejection is in the best interests of the Debtor, the Liquidating Trust, their Estate, and all
parties in interest in the Chapter 11 Case.

8.02   Bar to Claims Arising from Rejection, Termination or Expiration

        Claims created by the rejection of executory contracts or unexpired leases (including,
without limitation, the rejection provided in herein (“General Treatment; Rejected if not
Previously Assumed”) or the expiration or termination of any executory contract or
unexpired lease prior to the Confirmation Date must be filed with the Bankruptcy Court and
served on the Debtor or Liquidating Trustee, as applicable, no later than thirty (30) days
after (a) the date of the entry of any order of the Bankruptcy Court authorizing rejection, with
respect to any executory contract or unexpired lease rejected by the Debtor or otherwise
pertaining to such order, or (b) the Confirmation Date, with respect to any executory contract
or unexpired lease that is deemed rejected pursuant hereto (“General Treatment; Rejected
if not Previously Assumed”).

       Any rejection claim for which a proof of claim is not filed and served within the time
provided herein will be forever barred from assertion and shall not be enforceable against
the Debtor, or the Estate, assets, properties, or interests in property, or the Liquidating
Trustee, or the Estate, assets, properties, or interests in property. Nothing contained herein
shall be deemed an admission by the Debtor that such rejection gives rise to or results in a
Claim or shall be deemed a waiver by the Debtor or the Liquidating Trustee of any objections
to such Claim if asserted.

8.03   Rejection of Executory Contracts and Unexpired Leases

        On the Effective Date, the Debtor will reject all of the executory contracts and unexpired
leases not listed on the Assumption Schedule.



                                               38
            Case 21-12374-RAM          Doc 116       Filed 08/16/21   Page 49 of 69




8.04   Modifications, Amendments, Supplements, Restatements, or Other Agreements.

        Unless otherwise provided in the Plan, each executory contract or unexpired lease that is
assumed pursuant to the Plan will include all modifications, amendments, supplements,
restatements, or other agreements that in any manner affect such executory contract or unexpired
lease, and all rights related thereto, if any, including all easements, licenses, permits, rights,
privileges, immunities, options, and any other interests, unless any of the foregoing agreements
has been previously rejected or repudiated, or is rejected or repudiated pursuant to the Plan or
separate motion and Final Order of the Bankruptcy Court.

8.05   Proof of Claim Based on Assumed Executory Contracts or Unexpired Leases

       Any and all proofs of claim relating to executory contracts or unexpired leases that have
been assumed in the Chapter 11 Case will be deemed amended and superseded by the amount of
Cure Claim identified in the Plan, the Confirmation Order or other order of the Bankruptcy Court
authorizing assumption of executory contracts to the Debtor or the Liquidating Trustee.

8.06   Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

        All Allowed Cure Claims will be satisfied by the Debtor by payment of the Cure in Cash
to (i) holders of such Cure Claims or on the Effective Date or as soon as reasonably practicable
thereafter, or (ii) on such other terms as may be either ordered by the Bankruptcy Court or agreed
by the Debtor and the applicable contract counter-party without any further notice to or action,
order, or approval of the Bankruptcy Court. Any provisions or terms of executory contracts or
unexpired leases to be assumed and assigned pursuant to the Plan that are, or may be, alleged to
be in default, shall be satisfied solely by the Cure, or by an agreed-upon waiver of the Cure.

8.07   Effect of Confirmation Order

        Entry of the Confirmation Order will constitute a finding of adequate assurance of future
performance by the Liquidating Trustee within the meaning of section 365 of the Bankruptcy
Code. Any objections relating to adequate assurance of future performance, or any other matters
relating to the assumption and assignment of executory contracts and unexpired leases (other than
Cure Claim disputes) must be asserted as an objection to confirmation of the Plan. Assumption of
any executory contract or unexpired lease pursuant to the Confirmation Order or other order of the
Bankruptcy Court will limit the Claims of any such contract counter-party to the (i) Allowed Cure
Claim and (ii) Claims for ongoing performance under the unexpired lease or executory contract by
Reorganized Debtor pursuant to section 365(k) of the Bankruptcy Code.

8.08   Indemnification and Reimbursement

        Subject to the occurrence of the Effective Date, all Allowed Claims against the Debtor for
indemnification, defense, reimbursement, or limitation of liability of current or former directors,
officers, or employees of the Debtor against any Claims, costs, liabilities or causes of action as
provided in the Debtor’s operating agreement, bylaws, other organizational documents, or
applicable law, shall, to the extent such indemnification, defense, reimbursement, or limitation is
owed in connection with one or more events or omissions occurring before the Petition Date, be


                                                39
             Case 21-12374-RAM          Doc 116       Filed 08/16/21    Page 50 of 69




paid only to the extent of any applicable insurance coverage. Nothing contained in the Plan shall
affect the rights of partners, managers, directors, officers or employees under any insurance policy
or coverage with respect to such Claims, costs, liabilities or Causes of Action or limit the rights of
the Debtor or the Debtor’s Estate to object to or otherwise contest or challenge Claims or rights
asserted by any current or former partner, manager, officer, director or employee of the Debtor.

                                 ARTICLE IX
                 CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

9.01   Conditions Precedent

       The following are conditions precedent to the Effective Date that must be satisfied or
waived by the Debtor:

              i. The Successful Bidder pursuant to the Sale Approval Order shall have been
                 awarded to a Successful Bid that provides sufficient Sale Proceeds for the Debtor
                 to perform under the terms proposed in this Plan;

             ii. The Court shall have entered the Confirmation Order in form and substance
                 acceptable to the Debtor confirming and approving the Plan in all respects;

            iii. There shall be no stay or injunction in effect with respect to the Confirmation
                 Order;

          iv. The Plan Documents shall be in a form and substance reasonably acceptable to
              the Debtor, and have been duly executed and delivered; provided, however, that
              no party to any such agreements and instruments, may unreasonably withhold its
              execution and delivery of such documents to prevent this condition precedent
              from occurring.
9.02   Waiver

        Notwithstanding the foregoing conditions, the Debtor reserves, in its sole discretion, the
right to waive the occurrence of any condition precedent or to modify any of the foregoing
conditions precedent. Any such written waiver of a condition precedent set forth in the Plan may
be effected at any time, without notice, without leave or order of the Bankruptcy Court, and without
any formal action other than proceeding to consummate the Plan. Any actions required to be taken
on the Effective Date or Confirmation Date (as applicable) shall take place and shall be deemed to
have occurred simultaneously, and no such action shall be deemed to have occurred prior to the
taking of any other such action.




                                                 40
            Case 21-12374-RAM           Doc 116       Filed 08/16/21   Page 51 of 69




                                  ARTICLE X
                  EFFECT OF CONFIRMATION; INDEMNIFICATION,
                     INJUNCTIVE AND RELATED PROVISIONS

10.01 Compromise and Settlement

        Pursuant to section 363 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
consideration for the Distributions and other benefits provided pursuant to the Plan, the provisions
of the Plan shall constitute a good faith compromise of all Claims and Equity Interests. The entry
of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise or
settlement of all Claims and Equity Interests, as well as a finding by the Bankruptcy Court that
such compromises or settlements are fair, equitable, reasonable and in the best interests of the
Debtor, the Estate and holders of Claims and Equity Interests.

10.02 Binding Effect

        Subject to the occurrence of the Effective Date, on and after the Confirmation Date, the
provisions of the Plan shall bind the Debtor, Liquidating Trust, and any holder of a Claim against,
or Equity Interest in, such Debtor and such holder’s respective successors and assigns, whether or
not the Claim or Equity Interest of such holder is Impaired under the Plan and whether or not such
holder has accepted such Plan.

10.03 Discharge of Claims

        Except as provided herein, the rights afforded in the Plan and the payments and
Distributions to be made hereunder shall discharge all existing debts, Claims and Equity Interests,
of any kind, nature, or description whatsoever against or in the Debtor or any of its assets or
properties to the fullest extent permitted by section 1141 of the Bankruptcy Code. Except as
provided herein, upon the Effective Date, all existing Claims against and Equity Interests in the
Debtor shall be, and shall be deemed to be, discharged and terminated, and all holders of Claims
and Equity Interests shall be precluded and enjoined from asserting against the Liquidating Trust,
its successors or assignees, or any of its assets or properties, any other or further Claim or Equity
Interest based upon any act or omission, transaction, or other activity of any kind or nature that
occurred prior to the Effective Date, whether or not such holder has filed a proof of claim or proof
of equity interest, and whether or not the facts or legal bases therefore were known or existed prior
to the Effective Date. Upon the Effective Date, all such persons shall be forever precluded and
enjoined, pursuant to section 524 of the Bankruptcy Code, from prosecuting or asserting against
each Reorganized Debtor any such discharged Claim against or Equity Interest in the Debtor.

10.04 Discharge of Debtor

        Pursuant to section 1141(d)(3) of the Bankruptcy Code, Confirmation of the Plan will not
discharge Claims against the Debtor; provided, however, that no Holder of any Claim or Equity
Interest may, on account of such Claim or Equity Interest, seek or receive any payment or other
Distribution from, or seek recourse against, any of the Estate, the Liquidating Trust, the



                                                 41
             Case 21-12374-RAM          Doc 116       Filed 08/16/21    Page 52 of 69




Liquidating Trustee, and/or their respective successors, assigns and/or property, except as
expressly provided in the Plan.

10.05 Exculpation

        Notwithstanding anything contained herein the contrary, Genovese Joblove &
Battista, P.A. (and its respective employees, attorneys, professionals and agents) shall neither
have nor incur any liability relating to the Chapter 11 Case to any Entity for any and all
Claims and Causes of Action arising after the applicable Petition Date and through the
Effective Date, including any act taken or omitted to be taken in connection with, or related
to, formulating, negotiating, preparing, disseminating, implementing, administering,
confirming or consummating the Plan or distributing property thereunder, the Disclosure
Statement, or any other contract, instrument, release or other agreement or document
created or entered into in connection with the Plan or any other post-petition act taken or
omitted to be taken in connection with the Chapter 11 Case; provided, however, that the
foregoing provisions of this Article shall have no effect on the liability of any Entity that
results from any such act or omission that is determined in a Final Order to have constituted
gross negligence, fraud or willful misconduct.

10.06 Limitations on Exculpation

        Nothing in the Plan shall be construed to release or exculpate any Person from, or require
indemnification of any Person against losses arising from criminal conduct, intentional
unauthorized misuse of confidential information that causes damages, or limit the liability of the
professionals of the Debtor to the Debtor pursuant to Rule 4-1.8(h) of the Florida Rules of
Professional Conduct (“Limiting Liability for Malpractice”).

10.07 Injunction

        From and after the Effective Date, all Entities are permanently enjoined from commencing
or continuing in any manner against the Debtor, the Liquidating Trust, the Estate, and their
successors and assigns, and their assets and properties, as the case may be, any suit, action or other
proceeding, on account of or respecting any Claim or Equity Interest, demand, liability, obligation,
debt, right, Cause of Action, interest or remedy released or satisfied or to be released or satisfied
pursuant to the Plan or the Confirmation Order.

        Except as otherwise expressly provided for in the Plan or in obligations issued pursuant to
the Plan, from and after the Effective Date, all Entities shall be precluded from asserting against
the Debtor, the Liquidating Trust, the Estate, and their successors and assigns and their assets and
properties, any other Claims or Equity Interests based upon any documents, instruments, or any
act or omission, transaction or other activity of any kind or nature that occurred prior to the
Effective Date, solely to the extent that (a) such Claims or Equity Interests have been released or
satisfied pursuant to the Plan or the Confirmation Order or (b) such Claims, Equity Interests,
actions or assertions of Liens relate to property that will be distributed pursuant to the Plan or the
Confirmation Order.




                                                 42
             Case 21-12374-RAM          Doc 116       Filed 08/16/21    Page 53 of 69




        The rights afforded in the Plan and the treatment of all Claims and Equity Interests in the
Plan shall be in exchange for and in complete satisfaction of Claims and Equity Interests against
the Debtor or any of its assets or properties solely to the extent that (a) such Claims or Equity
Interests have been released or satisfied pursuant to the Plan or the Confirmation Order or (b) such
Claims, Equity Interests, actions or assertions of Liens relate to property that will be distributed
pursuant to the Plan or the Confirmation Order. On the Effective Date, all such Claims against,
and Equity Interests in, the Debtor shall be satisfied and released in full.

       Except as otherwise expressly provided for in the Plan or in obligations issued pursuant to
the Plan, all Persons and Entities are permanently enjoined, on and after the Effective Date, on
account of any Claim or Equity Interest satisfied and released pursuant to the Plan or Confirmation
Order, from:

              i. commencing or continuing in any manner any action or other proceeding of any
                 kind against the Debtor, the Liquidating Trust, the Estate and their successors and
                 assigns and their assets and properties;

             ii. enforcing, attaching, collecting or recovering by any manner or means any
                 judgment, award, decree or order against the Debtor, the Liquidating Trust, the
                 Estate and their successors and assigns and their assets and properties;

            iii. creating, perfecting or enforcing any encumbrance of any kind against the Debtor,
                 the Liquidating Trust, the Estate and their successors and assigns and their assets
                 and properties; and

             iv. commencing or continuing in any manner any action or other proceeding of any
                 kind in respect of any Claim or Equity Interest or Cause of Action released or
                 settled hereunder).

10.08 Release of Liens

        Except as otherwise provided in the Plan or in any contract, instrument, release or other
agreement or document created pursuant to the Plan, on the Effective Date, all mortgages, deeds
of trust, Liens, pledges or other security interests against property of the Estate distributed under
the Plan shall be fully released and discharged and all of the right, title and interest of any holder
of such mortgages, deeds of trust, Liens, pledges or other security interest shall revert to the
Liquidating Trust.

                                      ARTICLE XI
                               RETENTION OF JURISDICTION

        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, the Bankruptcy Court shall, after the Effective Date, retain such jurisdiction over the
Chapter 11 Case and all Entities with respect to all matters related to the Chapter 11 Case, the
Debtor, the Liquidating Trust, and the Plan as is legally permissible, including, without
limitation, jurisdiction to:




                                                 43
            Case 21-12374-RAM           Doc 116       Filed 08/16/21    Page 54 of 69




                (i)    allow, disallow, determine, liquidate, classify, estimate or establish the
priority or secured or unsecured status of any Claim against or Equity Interest in the Debtor,
including the resolution of any request for payment of any Administrative Claim and the resolution
of any and all objections to the allowance or priority of Claims or Equity Interest;

              (ii)    grant, deny or otherwise resolve any and all applications of Professionals or
Persons retained in the Chapter 11 Case by the Debtor for allowance of compensation or
reimbursement of expenses authorized pursuant to the Bankruptcy Code or the Plan, for periods
ending on or before the Effective Date;

              (iii)  resolve any matters related to the assumption, assignment or rejection of
any executory contract or unexpired leases to which a Debtor is party or with respect to which a
Debtor may be liable and to hear, determine and, if necessary, liquidate, any Claims arising
therefrom;

               (iv)    ensure that Distributions to holders of Allowed Claims or Equity Interests
are accomplished pursuant to the provisions of the Plan, including by resolving any disputes
regarding, as applicable, the Debtor’s or Liquidating Trust’s entitlement to recover assets held by
third parties;

                (v)     decide or resolve any motions, contested or litigated matters (including but
not limited to any adversary proceeding) and any other matters and grant or deny any applications
involving the Debtor that may be pending on the Effective Date or instituted by the Liquidating
Trust after the Effective Date;

              (vi)  enter such orders as may be necessary or appropriate to implement or
consummate the provisions of the Plan and all other contracts, instruments, releases, indentures
and other agreements or documents adopted in connection with the Plan or the Disclosure
Statement;

               (vii) issue injunctions, enforce them, enter and implement other orders or take
such other actions as may be necessary or appropriate to restrain interference by any Entity with
the Effective Date or enforcement of the Plan, except as otherwise provided in the Plan;

               (viii)   enforce Articles within this Plan;

               (ix)    resolve any cases, controversies, suits or disputes with respect to the
injunction and other provisions contained in Article XI, and enter such orders as may be necessary
or appropriate to implement or enforce all such releases, injunctions and other provisions;

               (x)      resolve any issues or matters related to the Liquidating Trust;

              (xi)   enter and implement such orders as necessary or appropriate if the
Confirmation Order is modified, stayed, reversed, revoked or vacated;




                                                 44
            Case 21-12374-RAM           Doc 116      Filed 08/16/21   Page 55 of 69




               (xii) resolve any other matters that may arise in connection with or related to the
Plan, the Disclosure Statement, the Confirmation Order, or any contract, instrument, release,
indenture or other agreement or document adopted in connection with the Plan or the Disclosure
Statement; and

               (xiii)   enter an order and a Final Decree closing the Chapter 11 Case.

                               ARTICLE XII
           RISK FACTORS IN CONNECTION WITH THE AMENDED PLAN

        The holders of Claims against and Equity Interests in the Debtor should read and carefully
consider the following risk factors, as well as the other information set forth in this Disclosure
Statement (and the documents delivered together herewith), before deciding whether to vote to
accept or reject the Plan. These risk factors should not, however, be regarded as constituting the
only risks associated with the Plan and their implementation.

12.01 Business Risk

        The holders of Claims should consider the following business risk factors associated with
the Plan:
             i. The Plan contemplates that the will be able to sell the Property pursuant to the
                Sale Approval Order for a minimum sales price of $22 million. If the Debtor is
                unable to secure such a transaction, either pursuant to the terms of the Sale
                Approval Order (as is defined in the Plan ) or otherwise, the Debtor may elect to
                seek dismissal or conversion of its bankruptcy case pursuant to section 1112 of
                the Bankruptcy Code.

             ii. The Debtor may not close on the sale of the Property; and

            iii. The Debtor may not realize the Sale Proceeds contemplated by the Waterfall
                 Analysis if (i) a Competing Bid Contract is deemed the Successful Bidder’s and
                 the Purchase Price approved by the Bankruptcy Court is less than the Purchase
                 Price in the Contract presently approved by the Bankruptcy Court in the Sale
                 Approval Order [ECF No. 106] of $25,500,000; or (ii) LV Midtown is deemed to
                 be the Successful Bidder pursuant to its 363K Bid which does not provide for a
                 cash recovery by the Debtor; or (iii) the Surcharge Contribution from LV
                 Midtown’s collateral is not applied by the Bankruptcy Court as set forth in the
                 Amended Plan.

12.02 Bankruptcy Risk

        Although the Debtor believes the Plan will satisfy all requirements necessary for
confirmation by the Bankruptcy Court, there can be no assurance that the Bankruptcy Court will
confirm the Plan as proposed. Moreover, there can be no assurance that modifications of the Plan
will not be required for confirmation or that such modifications would not necessitate the re-
solicitation of votes.




                                                45
             Case 21-12374-RAM          Doc 116       Filed 08/16/21    Page 56 of 69




12.03 Failure to Close on Sale of Property

        The Plan provides for the transfer of the Property to the Successful Bidder as set forth in
the Sale Approval Order [ECF No. 106]. In the event that the Auction contemplated by the Sale
Approval Order does result in the sale of the Property to a Successful Bidder or Back-Up Bidder,
then Debtor will not proceed with confirmation of the Plan. Additionally, the Amended Plan
contemplates that the will be able to sell the Property pursuant to the Sale Approval Order for a
minimum sales price of $22 million. If the Debtor is unable to secure such a transaction, either
pursuant to the terms of the Sale Approval Order (as is defined below) or otherwise, the Debtor
may elect to seek dismissal or conversion of its bankruptcy case pursuant to section 1112 of the
Bankruptcy Code. . The Auction is currently scheduled for Wednesday, August 25. 2021 at 11:00
a.m. If the Auction results in a Purchase Price less than $22,000,000, the Debtor may elect not to
proceed with the confirmation of the Plan.

12.04 Rejection of Amended Plan

        Classes 2, 3, 4 and 5 under the Plan are the only Classes that are entitled to vote to accept
or reject the Plan. If the requisite acceptances are not received by at least one Impaired Class, the
Debtor will not be able to seek confirmation of the Plan under section 1129(b) of the Bankruptcy
Code, because at least one Impaired Class will not have voted in favor of the Plan as required by
section 1129(a)(10) of the Bankruptcy Code. In addition, the Debtor may seek to accomplish an
alternative restructuring of its capitalization and obligations to creditors and obtain acceptances to
an alternative plan of reorganization for the Debtor, or otherwise, the Debtor may be required to
liquidate the Estate under chapter 7 or 11 of the Bankruptcy Code. There can be no assurance that
the terms of any such alternative restructuring arrangement or plan would be similar to or as
favorable to the Debtor’s creditors and equity holders as those proposed in the Plan.

12.05 No Duty to Update Disclosures

        The Debtor has no duty to update the information contained in this Disclosure Statement
as of the date hereof, unless otherwise specified herein, or unless the Debtor is required to do so
pursuant to an order of the Bankruptcy Court. Delivery of the Disclosure Statement after the date
hereof does not imply that the information contained herein has remained unchanged.

12.06 Representations Outside the Disclosure Statement

        This Disclosure Statement contains representations concerning or related to the Debtor
and the Plan that are conditionally approved by the Bankruptcy Code and the Bankruptcy Court.
Please be advised that any representations or inducements outside this Disclosure Statement and
any related documents which are intended to secure your acceptance or rejection of the Plan
should not be relied upon by holders of Claims that are entitled to vote to accept or reject the
Plan.




                                                 46
             Case 21-12374-RAM          Doc 116        Filed 08/16/21    Page 57 of 69




12.07 Tax and Other Related Considerations

       A discussion of potential tax consequences of the Plan is provided below; however, the
content of this Disclosure Statement is not intended and should not be construed as tax, legal,
business or other professional advice. Holders of Claims and/or Equity Interests should seek
advice from their own independent tax, legal or other professional advisors based on their own
individual circumstances.

                                      ARTICLE XIII
                               MISCELLANEOUS PROVISIONS

13.01 Modification of Amended Plan

         Subject to the limitations contained in the Amended Plan, the Debtor reserves the right in
its sole discretion, in accordance with the Bankruptcy Code and the Bankruptcy Rules to amend
or modify the Plan prior to the entry of the Confirmation Order, including amendments or
modifications to satisfy section 1129(b) of the Bankruptcy Code; provided, however, that (1) any
pre-Confirmation Date amendments shall not materially or adversely affect the interests, rights or
treatment of any Allowed Claims or Equity Interests under the Plan as required under and in
accordance with Section 1127 of the Bankruptcy Code or applicable Bankruptcy Rules; and (2)
after the entry of the Confirmation Order, the Liquidating Trustee may, upon order of the
Bankruptcy Court, amend or modify the Plan, in accordance with section 1127(b) of the
Bankruptcy Code, or remedy any defect or omission or reconcile any inconsistency in the Plan in
such manner as may be necessary to carry out the purpose and intent of the Plan.

13.02 Revocation of Amended Plan

        The Debtor reserves the right in its sole discretion to revoke or withdraw the Plan prior to
the entry of the Confirmation Order, and to file subsequent chapter 11 plans. If the Debtor revokes
or withdraws the Plan or if entry of the Confirmation Order or the Effective Date does not occur,
then: (1) the Plan shall be null and void in all respects; and (2) nothing contained in the Plan shall:
(a) constitute a waiver or release of any Claims by or against, or any Equity Interests in, the Debtor
or any other Entity; (b) prejudice in any manner the rights of either of the Debtor or any other
Entity; or (c) constitute an admission of any sort by either of the Debtor or any other Entity.

13.03 Binding Effect

        On the Effective Date, the provisions of the Plan shall bind any holder of a Claim against,
or present or former direct or indirect holder of an Equity Interest in, the Debtor and such holder’s
respective successors and assigns, whether or not the Claim or Equity Interest of such holder is
Impaired under the Plan, whether or not such holder has accepted the Plan and whether or not such
holder is entitled to a Distribution under the Plan.




                                                  47
             Case 21-12374-RAM           Doc 116        Filed 08/16/21    Page 58 of 69




13.04 Successors and Assigns

       The rights, benefits and obligations of any Entity named or referred to herein shall be
binding on, and shall inure to the benefit of, any heir, executor, administrator, successor or assign
of such Entity.

13.05 Governing Law

        Except to the extent that the Bankruptcy Code or Bankruptcy Rules apply, unless otherwise
stated, and subject to the provisions of any contract, instrument, release, indenture or other
agreement or document entered into in connection herewith, the rights and obligations arising
hereunder shall be governed by, and construed and enforced in accordance with, the laws of the
State of Florida without giving effect to the principles of conflict of laws thereof.

13.06 Reservation of Rights

         The Plan shall have no force or effect unless and until the Effective Date occurs. Neither
the filing of the Plan, any statement or provision contained therein, nor the taking of any action by
the Debtor or any Entity with respect to the Plan shall be or shall be deemed to be an admission or
waiver of any rights of: (1) any Debtor with respect to the holders of Claims or Equity Interests or
other parties-in-interest; or (2) any holder of a Claim or other party-in-interest prior to the Effective
Date.

13.07 Section 1125(e) Good Faith Compliance

        Confirmation of the Plan shall act as a finding by the Bankruptcy Court that the Debtor
and its representatives have acted in “good faith” under sections 1125(e) and 1129(a)(3) of the
Bankruptcy Code.

13.08 Further Assurances

        The Debtor, all holders of Claims receiving Distributions hereunder, and all other parties
in interest shall, from time to time, prepare, execute and deliver any agreements or documents
and take any other actions as may be necessary or advisable to effectuate the provisions and
intent of the Plan or the Confirmation Order.




                                                   48
            Case 21-12374-RAM          Doc 116       Filed 08/16/21    Page 59 of 69




13.09 Service of Documents

       Any pleading, notice or other document required herein to be served on or delivered to the
Debtor shall be sent by both email and first class, certified U.S. mail, postage prepaid as follows:

       If before the Effective Date under the Amended Plan, to:

                              AVENTURA HOTEL PROPERTIES, LLC
                              c/o HES Group
                              Attn: Francisco Arocha
                              1001 S.W Second Avenue
                              Suite 300
                              Miami, Florida 33130

                              GENOVESE JOBLOVE & BATTISTA, P.A.
                              Attn: Jesus M. Suarez
                              100 SE 2nd Street, 44th Floor
                              Miami, FL 33131
                              Telephone: (305) 349-2300
                              Facsimile: (305) 349-2310
                              Email: jsuarez@gjb-law.com

       If after the Effective Date under the Amended Plan, to:

                              ______________________
                              Liquidating Trustee

13.10 Filing of Additional Documents

       On or before the Effective Date, the Debtor may file with the Bankruptcy Court all
agreements and other documents that may be necessary or appropriate to effectuate and further
evidence the terms and conditions hereof.

13.11 No Stay of Confirmation Order

       The Debtor shall request that the Court waive stay of enforcement of the Confirmation
Order otherwise applicable, including pursuant to Federal Rules of Bankruptcy Procedure
3020(e), 6004(h) and 7062.

13.12 Automatic Stay

        The automatic stay provided for under section 362 of the Bankruptcy Code shall remain
in effect in the Chapter 11 Case until the Effective Date.




                                                49
             Case 21-12374-RAM          Doc 116       Filed 08/16/21    Page 60 of 69




                                    ARTICLE XIV
                             CONFIRMATION REQUIREMENTS

14.01 Standard to Confirm a Plan

        In order for the Plan to be confirmed, the Bankruptcy Code requires that the Bankruptcy
Court determine that the Plan complies with the technical requirements of chapter 11 of the
Bankruptcy Code and that the disclosures concerning such Plan have been adequate and have
included information concerning all payments made or promised in connection with such Plan and
these Chapter 11 Case. The Bankruptcy Code also requires that: (1) the Plan be accepted by the
requisite votes of Creditors except to the extent that confirmation despite dissent is available under
Bankruptcy Code section 1129(b); (2) the Plan is feasible (that is, there is a reasonable probability
that the Debtor will be able to perform its obligations under its Plan without needing further
financial reorganization not contemplated by such Plan); and (3) the Plan is in the “best interests”
of all Creditors in that Chapter 11 Case (that is, Creditors will receive at least as much under such
Plan as they would receive in a hypothetical liquidation case under chapter 7 of the Bankruptcy
Code). To confirm each such Plan, the Bankruptcy Court must find that all of the above conditions
are met, unless the applicable provisions of Bankruptcy Code section 1129(b) are employed to
confirm such Plan, subject to satisfying certain conditions, over the dissent or deemed rejections
of Classes of Claims.

       Set forth below is a summary of the relevant statutory confirmation requirements.

       (a)     Best Interest Test

         Each Holder of a Claim or Interest in an Impaired Class must either (i) accept the Plan or
(ii) receive or retain under such Plan Cash or property of a value, as of the Effective Date of such
Plan, that is not less than the value such Holder would receive or retain if the Debtor were
liquidated under chapter 7 of the Bankruptcy Code. The Bankruptcy Court will determine whether
the Cash and property issued under such Plan to each Holder of a Claim or Interest equals or
exceeds the value that would be allocated to such Holders in a liquidation under chapter 7 of the
Bankruptcy Code (the “Best Interests Test”).

       (b)     Liquidation Analysis

        For purposes of the Best Interest Test, in order to determine the amount of liquidation value
available to Creditors, the Debtor has prepared a liquidation analysis (the “Liquidation Analysis”),
which concludes that in a Chapter 7 liquidation, holders of pre-petition unsecured Claims would
receive less of a recovery than the recovery they would receive under the Plan. This conclusion is
premised upon the assumptions set forth in the Liquidation Analysis, which the Debtor believes is
reasonable. The Debtor’s Liquidation Analysis is attached as Exhibit “A” hereto. The Debtor
believes the Holders of Claims against and Equity Interests in the Debtor will have an equal or
greater recovery as a result of an orderly chapter 11 liquidation as discussed herein and under the
Plan than could be realized in a chapter 7 liquidation for the Debtor for the following reasons.




                                                 50
               Case 21-12374-RAM               Doc 116        Filed 08/16/21        Page 61 of 69




        To determine the value that a Holder of a Claim or Interest in an Impaired Class would
receive if the Debtor were liquidated under chapter 7, the Bankruptcy Court must determine the
aggregate dollar amount that would be generated from the liquidation of the Debtor’s Property if
the Debtor’s Chapter 11 Case had been converted to chapter 7 liquidation cases and the Debtor’s
Property were liquidated by a chapter 7 trustee (the “Liquidation Value”). The Liquidation Value
would consist of the net proceeds from the disposition of the Debtor’s Assets, augmented by Cash
held by the Debtor and reduced by certain increased costs and Claims that arise in a chapter 7
liquidation case that do not arise in a chapter 11 reorganization case.

        As explained below, the Liquidation Value available for satisfaction of Claims and Equity
Interests in the Debtor would be reduced by: (a) the costs, fees and expenses of the liquidation
under chapter 7, which would include disposition expenses and the compensation of a trustee and
his or her counsel and other professionals retained, (b) the fees of the chapter 7 trustee, and (c)
certain other costs arising from conversion of the Chapter 11 Case to chapter 7. Here, the Debtor
believes that Holders of Allowed General Unsecured Claims will clearly benefit from the
reorganization of the Debtor under the terms of the Plan.

        Moreover, under the Plan, the Debtor will avoid the increased costs and expenses of a
chapter 7 liquidation, including the fees payable to a chapter 7 trustee and his or her professionals.
The Cash to be distributed to Creditors would be reduced by the chapter 7 trustee’s statutory fee,
which is calculated on a sliding scale from which the maximum compensation is determined based
on the total amount of moneys disbursed or turned over by the chapter 7 trustee. Bankruptcy Code
§ 326(a) permits reasonable compensation not to exceed 3% of the proceeds in excess of $1 million
distributable to creditors.6 The chapter 7 trustee’s professionals, including legal counsel and
accountants, would add substantial administrative expenses that would be entitled to be paid ahead
of Allowed Claims and Equity Interests against the Debtor. These chapter 7 trustee fees would
reduce the funds available for distribution to the Debtor’s Creditors from additional recoveries
such as preferential payments, expunged Administrative Expense Claims and the proceeds of
successful Estate litigation or settlement.

       It is also anticipated that a chapter 7 liquidation would result in a significant delay in
payments being made to Creditors. Bankruptcy Rule 3002(c) provides that conversion of a chapter
11 case to chapter 7 will trigger a new bar date for filing claims against the Debtor, and that the
new bar date will be 90 days after the first date set for the meeting of creditors called under section
341 of the Bankruptcy Code. Not only would a chapter 7 liquidation delay distribution to
Creditors, but it is possible that additional claims that were not asserted in the Chapter 11 Case, or
were late-filed, could be filed against the Debtor. Reopening the bar date in connection with
conversion to chapter 7 would provide these and other claimants an additional opportunity to file
claims against the Estate.




6
  Bankruptcy Code § 326(a) permits a chapter 7 trustee to receive 25% of the first $5,000 distributed to creditors, 10%
of additional amounts up to $50,000, 5% of additional distributions up to $1 million and reasonable compensation up
to 3% of distributions in excess of $1 million.


                                                         51
             Case 21-12374-RAM           Doc 116       Filed 08/16/21     Page 62 of 69




        For the reasons set forth above, the Debtor believes that the Plan provides a superior
recovery for Holders of Claims and Interests, and the Plan meet the requirements of the Best
Interests Test.

       (c)     Feasibility

        In connection with confirmation of the Plan, the Bankruptcy Court will be required to
determine that the Plan is feasible pursuant to Section 1129(a)(11) of the Bankruptcy Code.
Therefore, even if the Plan is accepted by each Class of Claims and Interests voting on the Plan,
and even if the Bankruptcy Court determines that the Plan satisfy the Best Interests Test, the
Bankruptcy Code requires that, in order for the Plan to be confirmed by the Bankruptcy Court, it
must be demonstrated that consummation of the Plan is not likely to be followed by the liquidation
or the need for further financial reorganization of the Debtor.

       The Plan proposes the liquidation of the Debtor and a wind down of its business and
operational affairs. The Plan is feasible provided the Debtor realizes approximately the Sale
Proceeds contemplated in the Plan and in the Liquidation Analysis. Accordingly, the Debtor
believes that the Plan complies with the financial feasibility standard of Section 1129(a)(11) of the
Bankruptcy Code.

       (d)     Acceptance by Impaired Class

        Bankruptcy Code § 1129(b) provides that a plan can be confirmed even if it has not been
accepted by all impaired classes as long as at least one impaired class of claims has accepted it.
The process by which non-accepting classes are forced to be bound by the terms of a plan is
commonly referred to as “cramdown.” The Bankruptcy Court may confirm the Plan at the request
of the Debtor notwithstanding either the Plan’s rejection (or deemed rejection) by impaired classes
as long as such Plan “does not discriminate unfairly” and is “fair and equitable” as to each impaired
class that has not accepted it. A plan does not discriminate unfairly within the meaning of the
Bankruptcy Code if a dissenting class is treated equally with respect to classes of equal rank.

         A class of claims under a plan accepts the plan if the plan is accepted by creditors that hold
at least two-thirds in amount and more than one-half in number of the allowed claims in the class
that actually vote on the plan. A class of interests accepts the plan if the plan is accepted by holders
of interests that hold at least two-thirds in amount of the allowed interests in the class that actually
vote on a plan.

         A class that is not “impaired” under a plan is conclusively presumed to have accepted the
plan. Solicitation of acceptances from such a class is not required. A class is “impaired” unless
(i) the legal, equitable and contractual rights to which a claim or interest in the class entitles the
holder are not modified, or (ii) the effect of any default is cured and the original terms of the
obligation are reinstated.

        A plan is fair and equitable as to a class of secured claims that rejects the plan if the plan
provides (i)(a) that the holders of claims included in the rejecting class retain the liens securing
those claims, whether the property subject to those liens is retained by the debtor or transferred to
another entity, to the extent of the allowed amount of such claims, and (b) that each holder of a
claim of such class receives on account of that claim deferred cash payments totaling at least the


                                                  52
             Case 21-12374-RAM            Doc 116       Filed 08/16/21     Page 63 of 69




allowed amount of that claim, of a value, as of the effective date of the plan, at least equal to the
value of the holder’s interest in the estate’s interest in such property; (ii) for the sale, subject to
Bankruptcy Code § 363(k), of any property that is subject to the liens securing the claims included
in the rejecting class, free and clear of the liens, with the liens to attach to the proceeds of the sale,
and the treatment of the liens on proceeds under clause (i) or (ii) of this paragraph; or (iii) for the
realization of the indubitable equivalent of such claims.

        A plan is fair and equitable as to a class of unsecured claims that rejects the plan if the plan
provides (i) for each holder of a claim included in the rejecting class to receive or retain on account
of that claim property that has a value, as of the effective date of the plan, equal to the allowed
amount of such claim, or (ii) that the holder of any claim or interest that is junior to the claims of
such rejecting class will not receive or retain on account of such junior claim or interest any
property at all.

        A plan is fair and equitable as to a class of equity interests that rejects a plan if the plan
provides (i) that each holder of an interest included in the rejecting class receive or retain on
account of that interest property that has a value, as of the effective date of the plan, equal to the
greater of the allowed amount of any fixed liquidation preference to which such holder is entitled,
any fixed redemption price to which such holder is entitled, or the value of such interest, or (ii)
that the holder of any interest that is junior to the interest of such rejecting class will not receive
or retain under the plan on account of such junior interest any property at all. The Debtor believes
the Plan to be both fair and equitable.

                                    ARTICLE XV
                         ALTERNATIVES TO THE AMENDED PLAN

        In the event the Plan is not confirmed or consummated, then the alternatives are as follows:

15.01 Liquidation Pursuant to Chapter 7 of the Bankruptcy Code

        The Debtor could be liquidated under chapter 7 of the Bankruptcy Code. The Debtor
believes that liquidation would result in lower aggregate distributions being made to creditors than
those provided for in the Plan, which is demonstrated by the Liquidation Analysis discussed above
and attached as Exhibit “A” to the Disclosure Statement.

15.02 Alternative Amended Plan of Liquidation

       The Debtor believes that failure to confirm the Plan will lead inevitably to an expensive
and protracted Chapter 11 Case. In formulating and developing the Plan, the Debtor have explored
numerous other alternatives and engaged in an extensive negotiating process with LV Midtown.

        The Debtor believes that not only does the Amended Plan fairly adjust the rights of various
Classes of Claims, but also that the Amended Plan provides superior recoveries to the Debtor’s
creditors over any alternative capable of rational consideration (such as a chapter 7 liquidation),
thus enabling many stakeholders to maximize their returns. Rejection of the Plan in favor of some
alternative method of reconciling the Claims and Interests will require, at the very least, an
extensive and time consuming process (including the possibility of protracted and costly litigation)
and will not result in a better recovery for any Class of Claims or Interests.


                                                   53
             Case 21-12374-RAM          Doc 116       Filed 08/16/21    Page 64 of 69




     THE DEBTOR BELIEVES THAT CONFIRMATION OF THE PLAN IS PREFERABLE
TO ANY ALTERNATIVE BECAUSE THE PLAN MAXIMIZES THE AMOUNT OF
DISTRIBUTIONS TO ALL HOLDERS OF CLAIMS AND INTERESTS AND ANY
ALTERNATIVE TO CONFIRMATION OF THE PLAN WILL RESULT IN SUBSTANTIAL
DELAYS IN THE DISTRIBUTION OF ANY RECOVERIES. THEREFORE, THE DEBTOR
RECOMMENDS THAT ALL HOLDERS OF IMPAIRED CLAIMS ENTITLED TO VOTE
ON THE PLAN VOTE TO ACCEPT THE PLAN.

15.03 Dismissal of the Chapter 11 Case

        Dismissal of the Debtor’s Chapter 11 Case would have the effect of restoring (or attempting
to restore) all parties to the status quo ante. Upon dismissal of the Debtor’s Chapter 11 Case, the
Debtor would lose the protection of the Bankruptcy Code, thereby requiring, at the very least, an
extensive and time consuming process of negotiation with the creditors of the Debtor, and possibly
resulting in costly and protracted litigation in various jurisdictions. The Debtor believes that these
actions would seriously undermine its ability to obtain financing and could lead ultimately to the
liquidation of the Debtor under chapter 7 of the Bankruptcy Code. Therefore, the Debtor believes
that dismissal of the Debtor’s Chapter 11 Case is not a viable alternative to the Plan.

                          ARTICLE XVI
  CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE AMENDED PLAN

         The following discussion summarizes certain federal income tax consequences expected
to result from the consummation of the Plan. This discussion is only for general information
purposes and only describes the expected tax consequences to Holders entitled to vote on the Plan.
It is not a complete analysis of all potential federal income tax consequences and does not address
any tax consequences arising under any state, local or foreign tax laws or federal estate or gift tax
laws. This discussion is based on the Internal Revenue Code of 1986, as amended, Treasury
Regulations promulgated thereunder, judicial decisions, and published rulings and administrative
pronouncements of the IRS, all as in effect on the date of the Disclosure Statement. These
authorities may change, possibly retroactively, resulting in federal income tax consequences
different from those discussed below. No ruling has been or will be sought from the IRS, and no
legal opinion of counsel will be rendered, with respect to the matters discussed below. There can
be no assurance that the IRS will not take a contrary position regarding the federal income tax
consequences resulting from the consummation of the Plan or that any contrary position would not
be sustained by a court.

        This discussion does not address all federal income tax considerations that may be relevant
to a particular Holder in light of that Holder’s particular circumstances or to Holders subject to
special rules under the federal income tax laws, such as financial institutions, insurance companies,
brokers, dealers or traders in securities, commodities or currencies, tax-exempt organizations, tax-
qualified retirement plans, partnerships and other pass-through entities, foreign corporations,
foreign trusts, foreign Estate, Holders who are not citizens or residents of the U.S., Holders subject
to the alternative minimum tax, and Holders who have a functional currency other than the U.S.
dollar.




                                                 54
            Case 21-12374-RAM           Doc 116       Filed 08/16/21   Page 65 of 69




     HOLDERS SHOULD CONSULT THEIR TAX ADVISORS REGARDING THE U.S.
FEDERAL INCOME TAX CONSEQUENCES TO THEM OF THE CONSUMMATION OF
THE PLAN, AS WELL AS ANY TAX CONSEQUENCES ARISING UNDER ANY STATE,
LOCAL OR FOREIGN TAX LAWS, OR ANY OTHER FEDERAL TAX LAWS.

     TO COMPLY WITH INTERNAL REVENUE SERVICE CIRCULAR 230,
TAXPAYERS ARE HEREBY NOTIFIED THAT (a) ANY DISCUSSION OF U.S.
FEDERAL TAX ISSUES IN THE DISCLOSURE STATEMENT IS NOT INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED BY ANY TAXPAYER, FOR THE
PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED ON A TAXPAYER
UNDER THE INTERNAL REVENUE CODE, (b) ANY SUCH DISCUSSION IS WRITTEN
IN CONNECTION WITH THE PROMOTION OR MARKETING OF THE
TRANSACTIONS OR MATTERS ADDRESSED HEREIN, AND (c) TAXPAYERS
SHOULD SEEK ADVICE BASED ON THEIR PARTICULAR CIRCUMSTANCES FROM
AN INDEPENDENT TAX ADVISOR.

       Payments of interest, dividends and certain other payments are generally subject to backup
withholding at the applicable withholding rate unless the payee of such payment furnishes such
payee’s correct taxpayer identification number (social security number or employer identification
number) to the payor. The Debtor may be required to withhold the applicable percentage of any
payments made to a Holder who does not provide his, her or its taxpayer identification number.
Backup withholding is not an additional tax, but an advance payment that may be refunded to the
taxpayer by the IRS to the extent that the backup withholding results in an overpayment of tax by
such taxpayer in such taxable year.

        In accordance with the Plan, each Holder of an Allowed General Unsecured Claim against
the Debtor shall be entitled to receive his, her or its Distributions under the Plan. Each Holder of
an Allowed General Unsecured Claim may recognize gain or loss upon receipt of such
Distributions equal to the difference between the “amount realized” by such Creditor and such
Creditor’s adjusted tax basis in his, her or its Claim. The amount realized is equal to the value of
such Creditor’s Distributions. Any gain or loss realized by an Unsecured Creditor should
constitute ordinary income or loss to such creditor unless such Claim is a capital asset in the hands
of such Unsecured Creditor. If a Claim is a capital asset and it has been held for more than one
year, such Creditor may realize long-term capital gain or loss.

        The federal income tax consequences to such Creditors may differ and will depend on
factors specific to each such Creditor, including, but not limited to: (i) whether the Creditor’s
Claim (or a portion thereof) constitutes a Claim for principal or interest, (ii) the origin of the
Creditor’s Claim, (iii) the type of consideration received by the Creditor in exchange for the Claim,
(iv) whether the Creditor is a United States person or a foreign person for United States federal
income tax purposes, (v) whether the Creditor reports income on the accrual or cash basis method,
and (vi) whether the Creditor has taken a bad debt deduction or otherwise recognized a loss with
respect to the Claim.

    THERE ARE MANY FACTORS THAT WILL DETERMINE THE TAX
CONSEQUENCES TO EACH SUCH CREDITOR OR EQUITY INTEREST HOLDER.
FURTHERMORE, THE TAX CONSEQUENCES OF THE PLAN IS COMPLEX AND IN


                                                 55
            Case 21-12374-RAM          Doc 116       Filed 08/16/21    Page 66 of 69




SOME CASES UNCERTAIN. THEREFORE, IT IS IMPORTANT THAT EACH
CREDITOR AND EQUITY INTEREST HOLDER OBTAIN HIS, HER OR ITS OWN
PROFESSIONAL TAX ADVICE REGARDING THE TAX CONSEQUENCES TO SUCH
CREDITOR AS A RESULT OF THE PLAN

      THE FOREGOING DISCUSSION OF FEDERAL INCOME TAX CONSIDERATIONS
IS FOR GENERAL INFORMATION PURPOSES ONLY AND IS NOT TAX ADVICE. EACH
HOLDER SHOULD CONSULT ITS OWN TAX ADVISOR REGARDING THE FEDERAL,
STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE PLAN DESCRIBED
HEREIN. NEITHER THE DEBTOR NOR ITS PROFESSIONALS WILL HAVE ANY
LIABILITY TO ANY PERSON OR HOLDER ARISING FROM OR RELATED TO THE
FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE PLAN OR
THE FOREGOING DISCUSSION.

                                        ARTICLE XVII
                                        CONCLUSION

        The Debtor believes that confirmation and implementation of the Plan is preferable because
they will provide the greatest recovery to Holders of Claims and Equity Interests. Other
alternatives do not include the Investment Guarantee Amount or the Exit Financing, and could
involve significant delay, uncertainty and substantial administrative costs and are likely to reduce
any return to creditors who hold Claims and holders of Equity Interests. The Debtor urges the
Holders of Claims and Equity Interests who are entitled to vote on the Plan to vote to accept the
Plan.

Dated: August 16, 2021

AVENTURA HOTEL                                    GENOVESE JOBLOVE & BATTISTA, P.A.
PROPERTIES, LLC                                   Counsel for Aventura Hotel Properties, LLC,
                                                  the Debtor-in-Possession
By: /s/ Francisco Arocha                          100 SE 2nd Street, 44th Floor
 Name: Francisco Arocha                           Miami, FL 33131-2100
 Title: Manager                                   Telephone: (305) 349-2300
                                                  Facsimile: (305) 349-2310

                                                  By:     /s/ Jesus M. Suarez
                                                          Jesus M. Suarez
                                                          Fla. Bar No. 60086
                                                          jsuarez@gjb-law.com
                                                          John H. Genovese
                                                          Fla. Bar No. 280852
                                                          jgenovese@gjb-law.com
                                                          Barry P. Gruher
                                                          Fla. Bar No. 960993
                                                          bgruher@gjb-law.com




                                                56
Case 21-12374-RAM   Doc 116   Filed 08/16/21   Page 67 of 69




         EXHIBIT A- LIQUIDATION ANALYSIS
                              Case 21-12374-RAM        Doc 116     Filed 08/16/21      Page 68 of 69



                                      In re Aventura Hotel Properties, LLC
                                         Chapter 11 Liquidation Analysis

$        22,000,000.00                                 Sale Proceeds
$          (330,000.00)                                Broker Fee
$           (15,000.00)                                Broker Expenses (Estimated)
$          (267,800.00)                                Document Stamps ‐ Subject to Section 1146 Recovery
$          (646,177.92)                                Class 1 Secured Real Estate Tax Claim (Estimate)
                          $               218,890.50   2019 Tax Certificates ( 2019 Estimated)
                          $               206,715.50   2020 Taxes
                          $               220,571.92   2021 Taxes (Estimate)
$       (20,500,000.00)                                Class 2 Secured Claim of LV Midtown
$           241,022.08                                 Gross Cash from Sale Proceeds
$           800,000.00                                 Surcharge Contribution from LV Midtown
$          (205,000.00)                                         ‐US Trustee Fees
$          (250,000.00)                                         ‐Debtor's Attorneys Fees (Net Estimate)
$           267,800.00                                 Section 1146(a) Recovery
    Unknown                                            QR Triptych Surcharge
$           853,822.08                                 Available Cash
                                                       Cash Subject to Avoidance Litigation /
                          $               241,022.08   Class 3 Disputed Secured Claim of QR Triptych

$           800,000.00                                 Surcharge Contribution
$          (205,000.00)                                         ‐US Trustee Fees
$          (250,000.00)                                         ‐Debtor's Attorneys Fees (Net Estimate)
$           267,800.00                                 Section 1146(a) Recovery
$           612,800.00                                 Unencumbered Cash

                          $            4,759,570.00 Class 5 General Unsecured Claims (Subject to Reconciliation)
                                  Unknown           Proceeds from Litigation Claims
                                    13%             Projected Recovey to Class 5 GUC's from Unencumbered Cash
                          Case 21-12374-RAM       Doc 116     Filed 08/16/21     Page 69 of 69



                                  In re Aventura Hotel Properties, LLC
                                      Chapter 7 Liquidation Analysis

$   22,000,000.00                                Sale Proceeds
$     (660,000.00)                               Broker Fee (Est 3%)
$      (25,000.00)                               Broker Expenses (Estimated)
$     (267,800.00)                               Document Stamps
$     (646,177.92)                               Class 1 Secured Real Estate Tax Claim (Estimate)
                      $               218,890.50 2019 Tax Certificates ( 2019 Estimated)
                      $               206,715.50 2020 Taxes
                      $               220,571.92 2021 Taxes (Estimate)
$   (20,500,000.00)                              Class 2 Secured Claim of LV Midtown
$       (98,977.92)                              Gross Cash from Sale Proceeds
$              ‐                                 Surcharge Contribution from LV Midtown
$      (698,250.00)                                       ‐Chapter 7 Trustee Fees (Max)
$      (150,000.00)                                       ‐Chapter 7 Professional Fees
$      (250,000.00)                                       ‐Chapter 11 Admin Fees (Subordinated to Ch 7 Fees)
$              ‐                                 Section 1146(a) Recovery
$              ‐                                 QR Triptych Surcharge
$    (1,197,227.92)                              Available Cash
                                                  Cash Subject to Avoidance Litigation /
                      $            (1,197,227.92) Class 3 Disputed Secured Claim of QR Triptych
$              ‐                                  Unencumbered Cash



                      $            4,759,570.00 Class 5 General Unsecured Claims (Subject to Reconciliation)
                              Unknown           Proceeds from Litigation Claims
                                0%              Projected Recovey to Class 5 GUC's from Unencumbered Cash
